ACCEPTED
                                                                                                13-13-00411-CV
        FILED                                                                   THIRTEENTH COURT OF APPEALS
                                                                                       CORPUS CHRISTI, TEXAS
IN THE 13TH COURT OF APPEALS                                                              4/21/2015 10:23:31 PM
        CORPUS CHRISTI                                                                        DORIAN RAMIREZ
                                                                                                         CLERK
          4/21/15
DORIAN E. RAMIREZ, CLERK                    13-13-00411-CV
BY DTello
                               IN THE COURT OF APPEALS OF TEXAS RECEIVED IN
                                      THIRTEENTH DISTRICT 13th COURT   OF APPEALS
                                                       CORPUS CHRISTI/EDINBURG, TEXAS
                                        CORPUS CHRISTI    4/21/2015 10:23:31 PM
                                                                   DORIAN E. RAMIREZ
                                                                        Clerk
                                   KBREALTRON MANAGEMENT
                                           Appellant

                                                  v.
                                        STEPHANIE DELEON
                                             Appellee


                               On Appeal from the County Court at Law # 1
                                         Travis County, Texas
                                Trial Court Cause No. C-1-V-12-002167


                                        APPELLANT'S BRIEF


                                                             Kevin Bierwirth
                                                             13276 Research Blvd. Ste. 204
                                                             Austin, Texas 78750
                                                             (512) 825-0331
                        IDENTITY OF THE PARTIES

Appellant

Kevin Bierwirth
13276 Research Blvd. Ste. 204
Austin, Texas 78750

Appellee

Stephanie DeLeon
4108 Kilgore Lane
Austin, Texas 78727

Attorney for Appellee in JP Court
and ancillary proceedings

Matthew J. Wagner
Hall Attorneys, P.C.
701 Brazos, Suite 500
Austin, Texas 78701




                                    11
                                          TABLE OF CONTENTS

Identity of Parties and COllllsel.. .......................................................... .ii

Table of Contents .... .. ... ... .... ..... ... ...... ... .... ..... ... .... ..... ...... ....... ...... .. ..iii

Table of Authorities ........................................................................... v

Statement ofJurisdiction ................ .. ......... .. .. ...... .. .............................. 1

Statement of the Case ............ ... ... ...... .. . ......... ... ...... .. . ............... .. . ....... 1

Issues Presented ............................................................................... 1

ISSUE 1
DID APPELLANT PROVE THAT HE WAS ENTITLED TO THE RELIEF
REQUESTED?


ISSUE 2
DID THE PRESIDING JUDGE VIOLATE CANONS OF THE TEXAS CODE
OF JUDICIAL CONDUCT

ISSUE 3
WAS APPELLANT DENIED DUE PROCESS BY A JUDGE WHO WAS
BIASED AND PREJUDICED

Statement of Facts ......... ......... ............... ......... ......... ......... ............... 2

Summary of Argument. ..... ... .... .. ... .. ... .... ... ... .... .. ... .. ... ....... .... .. .... .... .5

Arguments and Authorities ................................................................ 6

Conclusion ... ... .. ....... .. . ......... .. ................... .. .......... .... ..... .. ..... .. ..... 16

Prayer. .. .. . ...... ... ... ........ .. .. ... .. .. ...... ... ........ .. .. ........ .. .. ..... .. .. .......... 16

Certificate of Service ......... .. .......... .. . ......... .. .......... .. . ......... .. ..... .. .... 17

Certificate of Compliance ... .. ... .... ... ... .. .. .. ... .. ... .... ... ... ...... .. ... .... ... ... .17

                                                            111
Appendix




           IV
                                 TABLE OF AUTHORITIES

Cases

In re Thoma, 873 S.W.2d 477, (Tex.I994) ... .. . ... .... .. ... ... .. ...... .... ..... ... ... 15

United States v. Bray, 546 F.2d 851 (lOth Cir. 1976) ................................ 14

United States v. Haywood, 411 F.2d 555 (5 th Cir. 1969) .... . , ....... .. ..... .... .... 14

United States v. Lanham, 416 F.2d 1140 (56 th Cir. 1969) ........ , ... .. .. ... .. .. ... 14

Vaughn v. State, 3 Tenn.Crim.App. 54,456 S.W.2d 879, 883 ...................... 15

Statutes

Texas Civil Practice & Remedies Code §51.012 ......... ... ...... ... ...... ... ...... .. 1

Texas Local Government Code §I92.001.. ....... .. .......... .... .. .. ....... .. . ....... .1

Constitution

Texas Constitution, Art. 1, Sec. 13 ......... .. .......... .. . ......... .. .............. .. . .15

Texas Constitution, Art. 1, Sec. 19 ..................................................... 15

Texas Constitution, Art. 5, Sec. 6 ............. .. ................... .. .. .. ... .. .. .......... 1

Authorities

Texas Code ofJudiciaI Conduct, Canon 1 and Canon 2 ........... , ... .... .... ... .... 6




                                                   v
                      STATEMENT OF JURISDICTION

      This Court has jurisdiction of the appeal because Appellant appeals a final

Judgment from the Travis County Court at Law #1, Travis County, Texas. Texas

Civil Practice & Remedies Code §5l.0l2, Texas Local Government Code

§192.00l, and Texas Constitution, Art. 5, Sec. 6.

      This Court has jurisdiction concerning appeal of forcible detainer

proceedings, Texas Property Code, Chapter 5l.

                         STATEMENT OF THE CASE

      This is an appeal of a Motion for Possession of Property and Unpaid Rent

from County Court which was preceded by an action for forcible detainer from the

justice court. The trial occurred on February 2, 2012 and judgment was rendered

on February 2,2012 and timely appealed.

                             ISSUES PRESENTED

                          ISSUE 1
   DID APPELLANT PROVE THAT HE WAS ENTITLED TO THE RELIEF
                        REQUESTED?


                            ISSUE 2
 DID THE PRESIDING JUDGE VIOLATE CANONS OF THE TEXAS CODE
                     OF JUDICIAL CONDUCT

                           ISSUE 3
    WAS APPELLANT DENIED DUE PROCESS BY A JUDGE WHO WAS
                   BIASED AND PREJUDICED



                                         1
                              STATEMENT OF FACTS

         Kevin Bierwirth d/b/a! KBRealtron Management, (hereinafter Appellant) is

a man who, after suffering an economic downturn, studied and became very aware

of the rampant fraud in mortgage foreclosures and, as a result, has availed himself

of his due process rights in fighting mortgage fraud in his own cases.

         As a result of his actions in the courts against unlawful acts, such a robo-

signing, incomplete chain of title, etc., attorneys for mortgage companies have

libeled and slandered his name. These very same bar card members have access to

and relationships with the bar card carrying attorneys who have attained the rank of

judge.

         There is no way that Appellant can successfully staunch the rumor campaign

which takes place behind his back. It is however, a fact that it is practiced and it is

a fact that the rumors have an effect on the opinions of the judges.

         Appellant believes that the Court will see the expression of that prejudice in

his appeal.

         Appellant has, for many years, had a d/b/a of KBRealtron Management. In

this capacity, Appellant manages rental properties for landlords and sometimes for

his own properties.      It was in the latter capacity that he leased a property to

Appellee.




                                            2
      Before Appellee signed the lease, (CR p.146-159, RR Vol. 2, Plaintiff's

Exhibit 1, RR Vol. 3), Appellee was fully informed that the property had been the

subject of a foreclosure, which was on appeal, and that should Appellant lose

possession, she would have to vacate the premises on short notice which would

automatically facilitate the return of her deposit.

      Appellee, after having the benefit of full disclosure, nonetheless elected to

lease the premises.

      Appellant inadvertently mislaid the $1200 certified check for the deposit,

notified the Appellee and she cancelled the check. These were to be the only funds

Appellant was to receive for the duration oftime Appellee occupied the premises.

      Appellee refused to make payments pursuant to the lease, and after notice to

Appellee, Appellant filed for forcible detainer.        Appellee hired an attorney,

Matthew J. Wagner, to defend her position at the forcible detainer case at the

Justice level. It is clear from Wagner's pleadings, (CR page 173-181), that he

had no llllderstanding of possessory interest in real property.

       The law is clear, there are two issues in real property, one the right to title

and, two, the right of possession.       Appellant had never been removed from

possession, and maintained the legal right to lease the property. Mr. Wagner's

argument prevailed at the JP level and the case was appealed to county court, for a

trial de novo.


                                           3
      Mr. Wagner was told on two separate occasions by district judges in a

concurrent case that he was mistaken as to the possession issue. The judges told

Mr. Wagner that as long as Appellant maintained his possessory interest, he could

rent, lease, let sit idle, or anything else he chose to do with the property.

      Mr. Wagner apparently finally got the message and withdrew as Appellee's

counsel on August 15,2012. (CR page 311-313)

      Appellee resided in the property from December 17, 2011, (CR page 267

line 20), to sometime in April of 2012.

      Appellee executed a lease on the property on November 23, 20ll.           eRR Vol.
3 page 14)

      Appellee acknowledged that before signing the lease she was informed that

the house was in a foreclosure process. (CR page 270, line 19-25)

      Appellee testified that she was informed of the legal status of the property

before she signed the lease.

      Appellee agreed to all the conditions and did, in fact, sign the lease.

      Appellee lived in the property from December 17, 2011 to April 1, 2012 and

did not pay any consideration whatsoever towards the lease commitment.

      Appellant is due and owing the judgment pled for at the county court.




                                            4
                          SUMMARY OF ARGUMENT

      Appellant filed a forcible detainer suit against Appellee. Appellant had a

signed lease and Appellee breached the contract.       Appellee refused to pay and

refused to leave.

      Appellant had evidence of the lease, and Appellee testified that she had not

paid Appellant any of the monies prescribed in the lease.

      Appellant filed the original petition and appealed to a de novo court, having

full faith the legal system that would find that Appellee had breached the contract,

and as result, would be ordered to pay.

      Appellant did not believe he would be denied his rights and remedy, as the

case was so clear cut.

      Instead, Appellant was treated with contempt, disdain and an outright show

of hatred on the part of the appellate judge, J. David Phillips. Judge Phillips called

Appellant a liar and a thief in open court, although there is no evidence in the

record that Appellant had lied or stolen from anyone, and, as a consequence of his

personal prejudice, Judge Phillips denied him relief. Instead, Judge Phillips made

it clear that Appellee could breach the contract and not be held liable because she

had leased a property from a man that Judge Phillips personally reviled.

      There is not and should not be a place in Texas jurisprudence where this is

allowed to transpire.


                                          5
                     ARGUMENTS AND AUTHORITIES

                       ISSUE 1
DID APPELLANT PROVE THAT HE WAS ENTITLED TO THE RELIEF
                     REQUESTED?

      At trial, Appellant provided evidence that Appellee had signed a lease,

Appellee had occupied the property for close to four months and Appellee had paid

no consideration whatsoever, an obvious breach of the contract.

      Appellant provided the Court with the amount due and owmg on the

contract.

      Appellant proved to the Court that he was entitled to the relief requested.

                           ISSUE 2
   DID THE PRESIDING JUDGE VIOLATE CANONS OF THE TEXAS
                 CODE OF JUDICIAL CONDUCT

Canon l:      An independent and honorable judiciary is indispensable to justice in
our society. A judge should participate in establishing, maintain, and enforcing
high standards of conduct, and should personally observe those standards so that
the integrity and independence of the judiciary is preserved. The provisions of this
Code are to be construed and applied to further that objective.

Canon 2: Avoiding Impropriety and the Appearance of Impropriety in All of the
Judge's Activities.
A.     A judge shall comply with the law and should act at all times in a manner
that promotes public confidence in the integrity and impartiality ofthe judiciary.

      It is evident from the transcript of this trial that Judge J. David Phillips held

absolute enmity and contempt for Appellant from the beginning to the end of the

hearing.



                                          6
      It was further obvious that because of his personal disdain for Appellant,

Judge Phillips, in order to maintain the integrity of the Court, should have recused

himself. Instead, Judge Phillips used the Court to vilify, embarrass and further

torture Appellant. Appellant asserts the rationale behind Judge Phillips enmity was

based on circulating rumors and previous litigation.

      In the transcript of the case, Appellant is testifying as to the attempts to

induce Appellee to pay her deposit and rent, and states, at RR VoL 2, beginning on

page 6, and continuing through page 7:, "According to my bank, she was

missing numbers or she didn't do it properly or whatever, and my bank felt like she

was doing it purposely.

      THE COURT: Your bank felt like it was purposely?

      MR. BIERWIRTH: I have a letter-

      THE COURT:          If I go kick your bank, is it going to say ouch?

      MR. BIERWIRTH: I'm sure they will. I have a letter here saying - that I

will put as evidence. And that was just for the deposit only.

      THE COURT: So where does it say your bank feels like it was being done

purposely?

      MR. BIERWIRTH: Well, I thought it was in that letter.

      THE COURT:          The truth, please. The truth.

      MR. BIERWIRTH:            The credit transaction amount - okay.


                                          7
      THE COURT: Not there.

      MR. BIERWIRTH:          My mistake.     They just said it was invalid account

numbers, HCRR transaction code, which I don't know what it means. Unless it

was not getting through electronically.

      THE COURT:           Right.

      Although it was discussed and exhibited in the hearing, the letter was not

entered into evidence in the court because Appellant felt badgered and forgot to do

so.

      The transcript further reflects the acerbic attitude and demeanor ofthe judge:

In RR Vol. 2 page 8: THE COURT: Will you just tell me the story why she

owes you money, please?

      MR. BIERWIRTH: For nonpayment of rents.

      THE COURT:           How much? How much rent did she not pay?

      MR. BIERWIRTH: From ...

      THE COURT: It's very entertaining to have to drag everything out of you,

but it's a waste oftime.

      (At that point, Appellant knew it was pointless to go on, obviously Judge

Phillips intended to rule against him.)

      MR. BIERWIRTH: I'm sorry. From December 16th to - it looks like to 4-

1-2012.


                                          8
      THE COURT:          What happened on 4-l-2012?

      MR. BIERWIRTH: 4-1-2012, she - actually let me - I have some notes that

I can track. She moved out without notice to me - without written notice, and I

believe that was sometime a little after April. But when I discovered she moved

out in April, we went in and cleaned up the property and had it painted.

      THE COURT: So you're only asking for rent April 1S\ which is when she

vacated?

      MR. BIERWIRTH:         From December to April 11th, yes sir.     And I don't

know if we can -

      THE COURT:           Do you have a copy ofthe lease?

      MR. BIERWIRTH: Yes, sir, I do.

      THE COURT: Do you want to put it into evidence?

      MR. BIERWIRTH: Yes, sir.

      In RR Vol.2, page 18, lines 1-3, the judge establishes that Appellee owes at

least $2435.

      RR. Vol. 2, page 22: Bierwirth questioning DeLeon:

      Q. (Bierwirth):    And that is a legal binding contract.     You're aware of

that, correct?

      A. (DeLeon:        I'm not aware, no.




                                         9
        Q.    Didn't you state in Ms. Triana's court that it was, in fact, a legal- you

understood it was a legal binding contract?

        A.    I understand that leases are legal binding contracts.

        MR. BIERWIRTH: Nonresponsive, Your Honor.

        THE COURT: Would you let her answer it-

        MR. BIERWIRTH: She's not answering it.

        THE COURT: --before you start talking? She said she understands that

leases are legal binding contracts.

        MR. BIERWIRTH: Okay.

        THE COURT: You're trying to fool me or what?

        MR. BIERWIRTH: No, sir, I'm just trying to-

        THE COURT: I know what her answer is. Her answer is, she thought it

was a legal contract when she signed it.

        RR Vol. 2, page 23 lines 8-13:

        Q.    Have you paid any funds, any money?

        A.    At this time no funds have been actually paid. Only attempted.

        Q.    How long did you stay at the property?

        A.    From December 17th , 2011, through March - I'm sorry, April 1'\

2012.




                                           10
       Q.     Okay. Isn't it true that you filed a motion for summary judgment and

the judge had ruled that I did have a right to the property and I did have a right to

collect the monies for the property, and whether it was foreclosed or not, as long as

I had possession ofthe property?

      A.      The judge - there were some ruling, yes. I'm not that familiar. I have

to reread all the documents.

      RR Vol. 2, page 24, line 15:

       THE COURT: Any other evidence for your side, Mr. Bierwirth?

      MR. BIERWIRTH; Well, I'd like to put in that order here (the summary

judgment order) ---actually, I believe here it is.    Put in the order denying the

summary judgment.

       THE COURT:        Orders denying motion for summary judgment don't say

anything other than the motion is denied.

      MR. BIERWIRTH: Okay.             Well, I have the summary judgment as well if

you would like to read it if it interests you.

       THE COURT: Denied. It doesn't mean the judge agreed with you. Just

some fault in the motion.

      MR. BIERWIRTH: Yes, sir.

       THE COURT: All right. Anything else?

      MS . DELEON: No, Your Honor.


                                            11
       THE COURT:           Okay. I am reminded of an old Woody Guthrie song

called "Pretty Boy Floyd", by golly.     Pretty Boy Floyd was kind of a hero in

Oklahoma because he robbed banks, and banks were kind of mean to people at that

time. Part of the song says, "As through this world you travel, you see some funny

men. Some will rob you with a six-gun and some with a fountain pen." Ain't that

the truth.

       (Although the record does not reflect this, Judge Phillips actually played the

Woody Guthrie song in the court.)

       And you're one of them, Mr. Bierwirth. How dare you rent something to

somebody when it's been foreclosed on and you've already given a deed to the

bank? How dare you?

       MR. BIERWIRTH: I didn't. They have not - I still have possession of the

property, and they have not tried --.

       THE COURT:          You don't have posseSSIOn of the property.          Judge

Cooper wrote an order that says this order will act as writ of possession for the

property for the bank and that bank has now transferred it to somebody else, to the

FDIC or Fannie Mayor somebody.

       (Judge Phillips is speaking of a summary judgment which had occurred in

district court early in the case and was not in evidence in the Court at the time.

Obviously, Judge Phillips had perused other records and fed his flames of


                                         12
prejudice by taking into account matters which were not before him for

adjudication.)

      MR. BIERWIRTH: No, sir.

      THE COURT: And you pretend that you have the right to possession of the

property?

      MR. BIERWIRTH: I do have a right to possession of the property.

      THE COURT: Because it's been foreclosed on and transferred to two other

banks and your right to possession is?

      MR. BIERWIRTH: It hasn't been transferred, Your Honor. And I have -

      THE COURT: Well, according to the deed records it has.

      MR. BIERWIRTH: Your Honor, I have - I have a book like this. And

when Ms. DeLeon rented the property, the bank was in litigation, as I told her

before she moved in. And I also told her that they haven't had gotten possession,

nor did they file for possession or anything.

      THE COURT: I think you're a liar and a thief. Just to get that off my chest.

I think you're a liar and a thief. And she gets judgment in this case, and I assess all

cost against you. You can be excused.

      MS . DELEON:        Thank you, Your Honor.

      THE COURT: I'll write you up an order if you want to stay.

      MS . DELEON:        I would very much appreciate that.


                                          13
      THE COURT:          There's one for each of today's contestants. There's a

judgment for you that says plaintiff take nothing and defendant have her costs.

      The Motion before the Court was a Motion for Possession of Property and

Unpaid Rent.. CR page 320-322 .

      Appellant presented a bona fide lease. Appellee testified that she had lived

on the property the subject of the lease, that she had full disclosure of the

foreclosure before she moved in and that she hadn't paid a cent the entire time she

occupied the property.

      It is clear that Appellee breached the contract.

      That was the matter before the court.

      "The comments of the trial judge, which tainted appellant's presumption of

innocence in front of the venire, were fundamental error of constitutional

dimension and required no objection." United States v. Bray, 546 F.2d 851 (10 th

Cir. 1976); United States v. Lanham, 416 F.2d 1140 (56 th Cir. 1969)(actions of trial

judge who improperly injected himself into role of prosecutor during trial

destroyed neutrality and impartiality of trial atmosphere, defendant's credibility,

and defendant's presumption of innocence, and constituted plain error); United

States v. Haywood, 411 F.2d 555 (5 th Cir. 1969).




                                          14
      Texas Constitution, Art. 1, Sec. 13. Remedy by due course of law. All

courts shall be open, and every person for an injury done him, in his lands, goods,

person or reputation, shall have remedy by due course of law.

      Texas Constitution, Art. 1, Sec. 19. No citizen ofthis State shall be deprived

of life, liberty, property, privileges or immunities, or in any manner disfranchised,

except by the due course of the law ofthe land.

      It is an adage as old as time that a participant in a judicial hearing is entitled

to a fair and independent law giver, whether it be a judge or a jury.

      "Aside from all else, 'due process' means fundamental fairness and

substantial justice. Vaughn v. State, 3 Tenn.Crim.App. 54,456 S.W.2d 879,883 ."

Black's Law Dictionary, 6th Edition, page 500.

      It is axiomatic that an independent and honorable judiciary is indispensable

to justice in our society. A judge should participate in establishing, maintaining"

and enforcing, and should observe high standards of conduct so that the integrity

and independence of the judiciary is preserved. In re Thoma, 873 S.W.2d 477,

(Tex.1994).

      Appellant asserts that Judge Phillips, after being presented with the evidence

of a lease and the testimony of a breach of that lease, denied him due process by

sanctioning the conduct of the tortfeasor. Judge Phillips conduct was intentional

and willful and resulted in an unfair ruling which damaged Appellant.


                                          15
       There is no evidence before this Court, just as there was no evidence before

Judge Phillips, that Appellant was "a liar and a thief'. Appellant filed in the Court

for due process, believing that, even though he had been previously exposed to

Judge Phillips' extreme rancor, he would nevertheless receive the benefit of the

law.   Instead, Judge Phillips denied Appellant his remedy and is so doing, threw

due process out the window.

                                 CONCLUSION

       Kevin Bierwirth presented evidence to the Court that he and Stephanie

DeLeon had signed a valid lease for the property at 3305 Spaniel Drive, Austin,

Texas 78759, Ms. DeLeon occupied the property and Ms. DeLeon had breached

the contract by not paying any monies whatsoever, as the lease required. Appellee

still owes Appellant the defaulted payments and fees required by the contract.

Appellant was entitled to payment as a matter of law, and because of his bias,

Judge J. David Phillips erred when he refused to find in Appellant's favor.

                                     PRAYER

       Appellant prays that this Court find in Appellant's favor, reverse the

judgment of the Travis County Court at Law #1 and render a judgment in favor of

Appellant for $10,055.42 plus attorney's fees in the amount of $2,500.00.




                                         16
                                                   Respectfully submitted,




                         CERTIFICATE OF SERVICE


     .I, the undersigned, l1erebycertify that a. true and correctcopy of Appellant's
Briefwas sent by United States Postal Service on April 21, 2015 to:

      Stephanie DeLeon
      4108 Kilgore Lane
      Austin, Texas 78727




                     CERTIFICATE OF COMPLIANCE

      I, Kevin Bierwirth, :the undersigned, do hereby certify that the number of
words in his Appellant's Brief is 3,297 words.




                                         17
      APPENDIX

        EXHIBIT 1
         Judgment

        EXHIBIT 2
  Reporter's Record Vol. 2

        EXHIBIT 3
  Reporter's Record Vol. 3

         EXHIBIT 4
Excerpts from Clerk's Record




             18
EXHIBIT 1
                                                                       •


       ,IT 1§'ThfERE!=;~ORDIFRSD" ,A:Q;JLtOG'EO:A1!I1" D'~R8f,O thaJRfaln'fIft';:KB
~e~1ttQ!\l~~PQAAtlJ;l ,fttm:i ~~~tratil~' Del.i~i;iQ•.JI.Il1tU:ratal/)cost$,'Of'~lIrtl1re ta,lUl"d
lI'Siliij~t
  . , PJainli.ffEXHIBIT 2
                                                                           1



 1                            REPORTER'S RECORD
 2                         VOLUME 2 OF 3 VOLUMES
 3              TRIAL COURT CAUSE NO.    C~1-CV-12-002167


 4                COURT OF APPEALS NO. 13-13-00411-CV
 5   KB REALTRON MANAGEMENT            IN THE COUNTY COURT

 6

 7   VS.                               AT LAW NO.      1

 8

 9   STEPHANIE DELEON                  TRAVIS COUNTY,         TEXAS

10

11   *****************************************'***************

12                      MOTION - WRIT OF POSSESSION
13   ********************************************************

14

15                      On the 10th of June,   2013,       the following

16   proceedings came on to be heard in the above-entitled

17   and numbered cause before the Honorable J. David

18   Phillips, Judge presiding,      held in Austin,         Travis

19   County,   Texas:

20                      Proceedings reported by machine shorthand.
21

22

23

24

25



                           Cathy Mata, CSR
           County Court at Law No. 1 Travis County, Texas
                             512-854-9252
                                                            2


 1                     A P PEA RAN C E S
 2

 3   PLAINTIFF APPEARING PRO SEE:

 4      Mr. Kevin Bierwirth
        13276 Research Boulevard,   Suite 204
 5      Austin, Texas  78750

 6

 7
     DEFENDANT APPEARIING PRO SE:
 8
        Ms. Stephanie DeLeon
 9      4108 Kilgore Lane
        Austin, Texas  78727
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                           Cathy Mata, CSR
           County Court at Law No. 1 Travis County, Texas
                             512-854-9252
                                                                                      3



 1                                     INDEX
 2                                 VOLUME 2
 3                      Moti6n - Wr it of Possess i o n

 4   June 10 ,   2013

 5                                                                PAGE       VOL.

 6   Announcemen ts .                                                    4        2

 7

 8   Plaintiff's
     Witnesses                  Direct         Cros s       Voir Dire        Vol.
 9   KEVIN BIERW IRTH             5                                               2

10   Defendant's
     Witn esse s                Direct         Cross        Voir Dire        Vo l.
11   ST EPHANIE DELEON            15            21                                2

12

13   Court 's Ruling .                                              .26           2

14   Adjournment.                                                  . 27           2

15   Court Reporter ' s Certificate.                                . 28          2

16

17                   ALPHABETICAL INDEX OF WITNESSES
18                              Direct         Cross        Voir Dire        Vol .
     BIERWIRTH, KEITH
19       By Mr. Bierwirth          5                                              2

20   DELE ON, STE PHA NIE
          By Ms. Deleon            15                                             2
21        By Mr. Bierwirth                      21                                2

22

23                  EXHIBITS OFFERED BY THE PLAINTIFF
24   EXHI BIT    DESCRI PTION                        OFFERED     ADMIT TED VOL.
        1        Lease                                  9            9        2
25
                                                             .




                            Cathy Mata , CSR
            County Court at Law No .1 Travi s Cou nty, Texas
                                 512- 854-92 52
                                                                                           4



          1                            PROCEEDINGS

          2                               June 10, 2013

          3                    THE COURT:      I call Cause No .

          4    C-1-CV-12-002167 , KB Realtron Management versus

09 ,04, 24 5   Steph ani e DeLeon.     Yo u are Mr.

          6                    MR . BIERWIRTH:        Kevin Bierwirth.

          7                    THE COURT:      What kind of business ?

          8                    MR. BIERW IRT H:       D/b/a sir.

          9                    THE COUR T :    A person al d/b /a?

09,04,2910                     MR . BIERWIRTH:        Yes ,   sir.

         11                    THE COURT :     And Ms. Stephan ie DeLeon

         12    appea rs for the other side .

        13                     MS. DEL EON :    Yes,     sir.

        14                     THE COURT:      We're here on JP appeal of



         16                    Yes ,   sir , Mr . Bierw rith ,       who is your fir s t

         17    witness?

         18                    MR. BIERWIRTH:         No wi tness ,     sir.   I have

         19    submitted an affidavit contested to the facts of the

                          And KB Real tron Mana ge ment is lo oki ng for a

         21    motion for possession o f property in unpaid rents .                 Now

         22    the--

         23                    THE COURT:      What evidence do you want to

         24    present?

                               MR . BIERWIRTH :       Well,     we have --



                                        Cathy Mata, CSR
                       County Cour t at Law No. 1 Travis County, Texas
                                          512-854 -9252
                                                                                             5


          1                     THE COURT :      So mebo dy is going to need to

          2    testify .

          3                     MR. BIERW I RTH :         I have a l ease that Ms .

          4    DeLeon has ,   in . fact,   rented the property .

                                                 Ra ise your rig ht hand,         ple ase,
                                                                                                 .
          6    sir .

          7                      (W i tness sl'o rn ·.)

          8                     THE COURT:       Looks lik e you need an

          9    auxil iar y notebook.

                                MR . BIERWIRTH :          Yes ,   sir .   It has gotten

         11    huge .

         12                     THE COURT:       Th ey sell those at the Hom e

         13    Depot -- or the Office Depot.

         14                     MR . BIERWIRTH:           Looks like I' ll just have

09,06 : 2215   to take some of them out .

         16                     You may have a cop y of th is already.

         17                     THE COURT:       My name is

         18                     MR . BIERWIRTH :          Your Honor

         19                     THE COURT:       Tell me the sto ry please ,         sir.



         21                                KEVIN BIERWIRTH,
         22    having been first duly swo rn,             t estified as follows:

         23                            DIRECT EXAMINATION
         24                     MR . BIERWIRTH:           My name is Kev in

                              I ' m here for KB Realtron Management .



                                         Cath y Ma ta, CSR
                        County Cour t at Law No. 1 Travis County, Texas
                                           512-854- 9252
                                                                                       6



            1                   THE COURT:     You're the owner of KB

            2   Realtron Management.    All right.           Go ahead.

            3                   MR. BIERWIRTH:        Okay.     And Ms. DeLeon back

            4   in December -- let me see the lease.             Back in December,

09;07;24    5   I   believe around the 14th,    had leased a property from

            6   me.

            7                   THE COURT:     A property that you own?

            8                   MR. BIERWIRTH:        Yes.     16th of December of

            9   2011.

09;07;4210                      THE COURT:     2011   ?

           11                   MR. BIERWIRTH:        Yes,    sir.

           12                   THE COURT:     Okay.

           13                   MR. BIERWIRTH:        She paid a deposit with a

           14   cashier's check and then cancelled it later due to the

09;07;5415      fact that I misplaced it.       So I've never gotten the

           16   deposit nor first month's rent from Ms. DeLeon.

           17                   THE COURT:     At your request she cancelled

           18   it because you lost it?

           19                   MR. BIERWIRTH:        Yes,    sir.

09;08;0520                      THE COURT:     And then she never replaced

           21   it?

           22                   MR. BIERWIRTH:        Never replaced it.       There

           23   was several attempts that we tried to get with her to

           24   replace that.    She kept trying to do a,            supposedly,

09;08;2125      electronic transfer.    According to my bank,            she was



                                        Cathy Mata, CSR
                        County Court at Law No. 1 Travis County, Texas
                                          512-854-9252
                                                                                          7



              1   missing numbers or she didn ' t         do it properly or

              2   whatever,     and my ban k felt lik e she was doing it

              3   purposely .

              4                       THE COURT :    Your bank felt like it was

09,08 ,4 2    5   purposely?

              6                       MR. BIERWIRTH :     I have a letter --

              7                       THE COURT:     If I go kick your bank , is it

              8   going to say ouch?

              9                       MR. BIERW IRTH :    I ' m sure they wil l.   I

09,08,50 10       have a letter here saying -- that I will put as

             11   evidence.      And that was just for the deposit only .

             12                       THE COURT :    So where does it say your bank

             13   feels like it was being done purpo sely?

             14                      MR . BIERWIRTH :     Well,    I thought it was in

09,09,1615        that letter.

             16                       THE COURT:     The truth, please .     The truth.

             17                      MR. BIERW IRT H:     The credit transac tion

             18   amount -- okay.

             19                       THE COURT :    Not there.

09,09,442 0                          MR. BIERWIRTH :      My mis take.    They just

             21   said it was invalid account numbers,             HCHR transaction

             22   code ,   which I . don ' t   know what that means .     Unless it was

             23   not getting through electroni cally.

             24                      THE COURT:      Ri ght .

09 , 10,0025                         MR. BIERWIRTH:       Okay .



                                           Cathy Mata, CSR
                           County Court at Law No. 1 Travis County , Texas
                                             51 2 - 854-9252
                                                                                          8



              1                     THE COURT:     So you don 't get y ou r $1 , 200

              2   depos it?

              3                     MR . BIERWIRTH :    Correct .     Yes ,   sir.   In

              4   that process, we've contacted Ms. DeLeon on several

09:10 : 11    5   times to collect the rents behind and replenish the

              6   deposit.     And on those several occasions,          we ' ve been

              7   unsuccessful.      So we filed an eviction suit in Judge

              8   Bass ' court.     Bass has ruled in defendant ' s favor.

              9                     THE COURT:     I 'm sorry.      Bass what?

09:10:' 5 10                        MR. BIERWIRTH:      He ruled in defendant's

             11   favor .     I appealed that case here to the county court.

             12   Mr. Jeffrey Kelly was repres enting me.             This actuall y

             13   had been moved -- or case was filed in district court

             14   and went through to district proceedings.

09:11 :0 9 15                       THE COURT:     Will you just tell me the

             16   story why she owes you money , please?

             17                     MR . BIERW IRTH :   For nonpayment of rents.

             18                     THE CO URT :   How much?       How much rent did

             19   she not pay?

09:11:2120                          MR. BIERWIRTH:      From - -

             21                     THE COURT :    It's very entertaining to have

             22   to drag everything out of you ,        but it 's a waste of time.

             23                     MR. BIERWIRTH :     I'm sorry.      From

             24   December 16th to -- it looks like to 4 -1-20 12.

09:11:4825                          THE COURT :    What happened on 4-1-2012?



                                             Cathy Mata, CSR
                            County Court a t Law No.1 Travis County , Texas
                                               512-8 54-9252
                                                                                                          9



              1                      MR . BIERWIRTH :           4 ~1~2012        she    ~~    actuall y

              2   let me     ~~   I have some notes that I can track .                         She moved

              3   out without notice to me          ~~    without written notice,                   and

              4   I believe that was sometime a little after April .                               But

09 ,12, 15    5   when I had disco ver ed she mov ed out in April,                            we went in

              6   and c l eaned up the property and had it painted .

              7                      THE COURT:      So you ' re only asking f or rent

              8   Apri l    1st , which is when she vacated?

              9                      MR . BIERWIRTH :           F rom Decem ber to April

                                         And I don't know if we can

             11                       THE COURT:     Do you have a co p y of the

             12   leas e?

             13                      MR . BIERWIRTH:            Yes ,    sir ,    I    do .

             14                      THE COURT :     Do you want to put it into



             16                      MR . BIERWIRTH :           Yes ,   sir .

             17                      THE COURT:      Pla i ntiff ' s Exhibit 1 , the

             18   lease ,    is offered into evidence.                  Do you have any

             19   objection?

                                      ( Pl ai ntiff ' s Exhib it No.             1 off ered . )

             21                      MS. DELEON :        No ,    objection ,           Your Honor.

             22                       THE COURT :    Plaintiff's 1 admitte d into

             23   the e v idence.

             24                       (Pl ain tiff ' s Exhi bit No . 1 adm itted.)

                                     THE COURT:      KB Realtron Management .



                                              Cathy Mat a, CSR
                            County Cour t a t Law No. 1 Travis County, Texas
                                                512 ~ 854~ 92 52
                                                                                10


            1   Unusual to see a management company as a landlord .

            2                   MR. BIERWIRTH:   Yes,    sir.

            3                   THE COURT:   But you are the landlord?

            4                   MR. BIERWIRTH:   Well,    I had an agent,   but

09;13;40    5   she had court today,    this morning.

            6                   THE COURT:   I'm sorry.     What?

            7                   MR. BIERWIRTH:   I have an agent, but she

            8   had court this morning.

            9                   THE COURT:   Primary term.      3305 Spaniel.

09;14;0610      And it was a one-year lease.

           11                   All right.   What else do you need tell me?

           12                   MR. BIERWIRTH:   I was also looking for

           13   attorney's fees.    Mr. Kelly first started this case with

           14   an attorney retainer of 2500.

09;14;5315                      THE COURT:   All right.

           16                   MR. BIERWIRTH:   And I have also filed with

           17   the court a break down of running totals of the expenses

           18   of the property.    And I'm asking for those expenses as

           19   well.   Also for nonpayment of rent.

09;15;1920                      THE COURT:   What expenses?

           21                   MR. BIERWIRTH:   We have storage fees.

           22                   THE COURT:   Storage?     For what?

           23                   MR. BIERWIRTH:   I exercised that landlord

           24   lien for nonpayment of rent and took possession of the

09;15;3525      personal properties and have months of storage fees for



                                        Cathy Mata, CSR
                        County Court at Law No. 1 Travis County, Texas
                                         512-854-9252
                                                                                            11



              1   that.     We have --

              2                       THE COURT:     Where ' s the property now,

              3   still in the storage?

              4                       MR . BIERWIRTH :     No,    sir .

0 9:15: 51    5                       THE CO URT:    What happened to it?

              6                       MR. BIERWIRTH:       Property was sold.         And

              7   that is minus off the b ottom line of what I got for the

              8   property.

              9                       THE CO URT :   Ho w was it sol d?

09,1 6, 05 10                         MR . BIERWIRTH:      Sir?

             11                       THE COURT:     How was it sold?

             12                       MR. BIERW IRTH :     Well,    some of it was sol d

             13   on Craig's List and some of it was on                    peopl e that

             14   were known          that were interested in the pr operty .

                                      THE COURT :    That were known?         Sold it to

             16   your friends?

             17                       MR. BIERW IRT H:     Not necessarily friends.

             18   People that I've known tha t            I used to work for or

             19   something like that .

09,16,4520                            THE COUR T:    So when you to ok the property,

             21   did you leave a written notice of

             22                       MR. BIERWIRTH :      Yes.     Yes,   sir,   we have

             23   tha t   righ t   here.

             24                       THE CO URT:    All right.

                                      MR . BI ERWI RTH:    Everything was done



                                             Cathy Mata, CSR
                            Count y Court at Law No. 1 Travis County, Texas
                                               512-854-9252
                                                                                      12


            1   properly.      Actually,   I can't remember the judge next

            2   door to you.      They had tried to do a replevin.              The

            3   judge   nex~   door told him they were to put so much money

            4   into the court registry and that if they didn't by a

09,17,40    5   certain time that I had a right to sell the property.

            6                     THE COURT:    You wanted them to post a bond

            7   to recover the property?

            8                     MR. BIERWIRTH:       Yes.    Yes,   sir.     I believe

            9   the bond was over          I don't quite remember,           but I

09,18,0610      believe it was close to 8, 000 if not more.              And then she

           11   was to put up the $1200.

           12                     THE COURT:    Okay.     What else do you want

           13   to tell me?

           14                    MR. BIERWIRTH:        I believe that's



           16                     THE COURT:    Ms. DeLeon,      do you have any

           17   questions for Mr. Bierwirth?

           18                    MS. DELEON:     I   would like an opportunity

           19   to refute the fact s,      but I have no questions .

09,18,5020                       THE COURT:     Anything else that you think

           21   he knows that I     ought to hear?

           22                    MS. DELEON:     No,    sir.    I have a very

           23   different version.

           24                    THE COURT:     Thank you.       You may step down,




                                        Cathy Mata, CSR
                        County Court at Law No. 1 Travis County, Texas
                                          512-854-9252
                                                                                      13



         1                    Any other evidence on your side,

         2   Mr. Bierwirth?

         3                    MR. BIERWIRTH:       No,    sir.       Not unless you

         4   would like a list of     -    inventory list.

                              THE COURT:     I   don't like anything.             Do you

         6   want to put it into evidence or not?

         7                    MR. BIERWIRTH:       No,    sir.

         8                    THE COURT:    All right.           I   like that even

         9   better.   I said I don't like anything.                 I like it when

09,19,2810   you choose not to put it in evidence.

       11                     All right.    Next.        Ma'am,      your side.

       12    Raise your right hand, please.

       13                     (Witness sworn.)

       14                     THE COURT:    Oh,    one more question for you,

09,20,0115   Mr. Bierwirth.     Before you sold the property, did you

       16    give notice to the tenant that you were going to have a

       17    sale?

       18                     MR. BIERWIRTH:       Yes.

       19                     THE COURT:    The date and time and place of



       21                     MR. BIERWIRTH:       Yes,    sir.

       22                     THE COURT:    And it -        but you said you

       23    didn't have a sale.

       24                     MR. BIERWIRTH:       Originally we had --

09,20,2025   originally I sent her a notice of a date and time of the



                                     Cathy Mata, CSR
                     County Court at Law No. 1 Travis County, Texas
                                       512 854-9252
                                                                             14


            1   sale, where it was going to be sold.          And when the

            2   when judge -- may you tell me his name next door?

            3                   THE COURT:   Shepperd.

            4                   MR. BIERWIRTH:   Judge Shepperd had told me

09,20,38    5   that I could sell the property if she didn't put money

            6   in the court registry and that I had a right to sell it.

            7   I   just assumed that I had a right to just go ahead and

            8   sell it.

            9                   THE COURT:   You don't have to follow the



           11                   MR. BIERWIRTH:   Well,   I thought I did

           12   follow the rules since I've already sent her notice that

           13   I was selling it.

           14                   THE COURT:   You sent her notice of a sale,

09,21,0315      but then you went to court and the judge set conditions.

           16   So there's no sale going on.     And you didn't send her

           17   notice of another day of sale?

           18                   MR. BIERWIRTH:   No,   sir.

           19                   THE COURT:   And you didn't have a sale.

09,21,1120      You just farmed it out to your buddies?

           21                   MR. BIERWIRTH:   I didn't farm it out to my

           22   buddies.

           23                   THE COURT:   Right.

           24                   MR. BIERWIRTH:   People I know who like it

09,21,2425      or were interested in it.



                                        Cathy Mata, CSR
                        County Court at Law No. 1 Travis County, Texas
                                          512-854-9252
                                                                                  15


         1                     THE COURT:       Okay.    Yes,   ma'am, what's your

         2    story?

         3                            STEPHANIE DELEON,

          4   having been first duly sworn,         testified as follows:

09,21029 5                           DIRECT EXAMINATION

         6                     MS. DELEON:       This property,     that he claims

          7   to own, was foreclosed in a judicial foreclosure in June

         8    of 2011,    and warranty deed was transferred to the bank

         9    in June of 2011 prior to him leasing the property to me.

09:21:4810    And I    contend that he did not have the authority to

        11    lease the property to me in the first place.

        12                     I   did give him a cashier's check for the

        13    deposit.     He lost said check.          I then set up

        14    arrangements,    because I was out of town,          to transfer the

09:22:0615    funds electronically as       I   had with several other

        16    landlords in the past.        And I worked with his wife,

        17    A1etha Bierwirth, to set that up.             She provided me the

        18    numbers,    and she was required to authorize the

        19    transaction for it to take place.

09:22: 2220                    The reason why it was returned from their

        21    credit union is because the deposit was written under

        22    the name of the d/b/a and their bank account was in

        23    their personal name.       And that's the reason why it was

        24    returned.

09:22:3825                     MR. BIERWIRTH:       Objection, Your Honor.



                                       Cathy Mata, CSR
                       County Court at Law No. 1 Travis Couhty, Texas
                                         512-854-9252
                                                                              16


            1   There's a -- there is no personal name for KB Realtron

            2   Management.   It's had an account since 2004.

            3                 THE COURT:    How is that an objection?

            4                 MR. BIERWIRTH:     Well,   she just said it was

09,22,54    5   a personal account.

            6                 THE COURT:    She just said it.     You don't

            7   think it's true.   How do you reckon trials would go if

            8   every time somebody on the other side said something

            9   that you didn't think was true and you said objection

09,23,0310      and explained your side?

           11                 MR. BIERWIRTH:     I'm just trying to

           12   correct.

           13                 THE COURT:    That's not an objection.

           14                 MR. BIERWIRTH:     Okay.

                              THE COURT:    That's,   I want to tell me my

           16   side again.

           17                 MR. BIERWIRTH:     I apologize.

           18                 THE COURT:    Go ahead.

           19                 MS. DELEON:    I attempted on three

09,23,1820      different occasions to pay this deposit while I was out

           21   of town.   I had moved in the property on the 17th and

           22   was out of town for Christmas.     And when I returned on

           23   January 3rd, as I was driving back from out of town,

           24   they had asked me to go ahead and just give them cash.

                              THE COURT:    Who "they"?



                                      Cathy Mata, CSR
                      County Court at Law No. 1 Travis County, Texas
                                        512-854-9252
                                                                                  17


            1                   MS. DELEON:      Aletha Bierwirth had asked

            2   for me to go ahead and give them cash and I thought that

            3   was    I never had so much trouble paying anyone before

            4   and I thought that was suspect;        so I decided to look up

09,23,50    5   the Travis County Tax records and then learned that they

            6   did not,   in fact,   own this property at all.       I then

            7   confronted him about that fact and indicated that I

            8   wanted some sort of documentation that provided

            9   authorization for him to lease the property to me.

09,24,0710      Instead of providing any documentation,          he entered the

           11   house while I was at work and stole $8,000 of property.

           12                   THE COURT:       This is in what time?

           13                   MS. DELEON:      January of 2012.     I believe

           14   January 19th,   if my memory serves.

09,24,2615                      THE COURT:      January 2012.

           16                   MS.   DELEON:     So approximately one month

           17   after having moved in.

           18                   THE COURT:      Took a bunch of property.      And

           19   at that time if you owed him anything,          you owed him

09,24,3820      $1200 for your deposit .        And is that also the rent?

           21                   MS. DELEON:       1200 for rent and I believe

           22   there was a $35 pet rent as well.

           23                   THE COURT:       So at that time --

           24                   MR. BIERWIRTH:      And a partial.

09,24,5525                      THE COURT:      Please stop it.



                                      Cathy Mata, CSR
                      County Court at Law No. 1 Travis County, Texas
                                        512-854-9252
                                                                                    18


            1                   At that time you would have owed him

            2   $2435?

            3                   MS. DELEON:      Yes,    sir.

            4                   THE COURT:      At the most.     Rent for part of

09,25,03    5   -- a month's rent is what you          owe?

            6                   MS. DELEON:      Correct.

            7                   THE COURT:      And pet things.     Okay.    Go

            8   ahead.

            9                   MS.   DELEON:     I   did file a police report on

09,25,1310      the matter and he then filed a suit to evict me in JP

           11   court,   which Judge Bass ruled and dismissed this motion

           12   due to no legal standing in February of 2012.           I moved

           13   out as soon as I possibly could,          April 1st, after

           14   purchasing my own home.         He then immediately entered the

09,25,3515      house and mowed the lawn and released the property.

           16                   There was -- I had an attorney at the

           17   time.    There were several motions filed in court.           And

           18   at one point we had been in front of the judge who asked

           19   the attorneys to make an agreement for me to put in a

09,25,5620      bond the amount of rents on a monthly basis until such

           21   time that it could be ruled on to validity of the lease

           22   and he would not agree to that.

           23                   THE COURT:      Who would not agree to that?

           24                   MS. DELEON:      Kevin Bierwirth and his

09,26,0925      counsel never responded.



                                         Cathy Mata, CSR
                         County Court at Law No.1 Travis County, Texas
                                           512-854-9252
                                                                              19


         1                    THE COURT:    You didn't put it in the

         2   registry of the court, did you?

         3                    MS. DELEON:    Well,   that was after he gave

         4   notice to sell the property that he took out of the

                        We had made a bond to replevin to put in $8,000

         6   to -- of a bond, and I      just didn't have the money to do

         7   it.     No new notice was given on the sale of the

         8   property.     And the initial notice indicated that the

         9   property would be sold on eBay.         There was no detail as

09:26:4610   to when or what the URL was so that I could bid on it

       11    myself.     There was no way for me to attend any sort of

       12    auction for me to prepurchase my property back.           And no

       13    new notice was given when he decided to then sell it by

       14    whatever means he did.

09:27:0915                    I currently don't have possession of this

       16    house at this time.       He's asking for possession.      I

       17    don't       I don't have it.    I can't give it to him.        And

       18    I don't feel that lowe him any rent.          I was very, very

       19    well prepared to pay rents to the court to whoever was

09:27:2920   authorized to receive those rents.         I personally did not

       21    feel that it was Kevin Bierwirth or his management

       22    company.

       23                     Also,   he has been filing appeals with the

       24    Third Court of Appeals in order to appeal this

09:27:4525   foreclosure, which has been denied,       and I have a copy of



                                      Cathy Mata, CSR
                      County Court at Law No. 1 Travis County, Texas
                                        512-854-9252
                                                                                     20


              1   that motion in writ here .       I'd like t o enter this into

              2   evidence , please.

              3                   MR . BIERWIRTH :     For Third Court of

              4   Appe als --

09:28 : 10    5                   THE COURT :     I'm sorry, what did you just

              6   say?

              7                   MR . BIERWIRTH :     I said we ' re not here for

              8   the Third Court of Appeals ' decision .

              9                   THE COURT:      I understood that before we



             11                   MR . BIERWIRTH :    Yes ,     sir.

             12                   THE COURT:     What's your point?

             13                   Anyhow , he tried to appeal the judicial

             14   foreclosure,   is that what he tried to appeal?

                                  MS . DELEON:    Yes .       In fact , he did not

             16   file the appeal in time.       And so his appeal was actually

             17   to appeal the right to appeal because his in itial appeal

             18   was n ot filed in time .      And so that has gone on for over

             19   a year now.    But it ' s finally been decl i ned.       And I h av e

09:28:5020        a copy here as well .

             21                   THE COURT:     Okay.    That ' s of little

             22   interest I th i nk .   Anyhow , what else do you want to tell

             23   me?

             24                   MS. DELEON:      I also have a li s t of the

09 : 29:1725      items that he removed from the house that belonged to



                                          Cathy Mata, CSR
                         Coun ty Court at Law No. 1 Trav is County , Texas
                                             512-8 54-92 52
                                                                                   21


         1   me.

         2                       THE COURT:    I don't think you filed a

         3   counter claim, did you?           If you want to get that,        you're

         4   going to have to file a lawsuit for it.

                                 MS. DELEON:    Okay.     Yes,   sir.

         6                       THE COURT:    Okay.     Anything else you want

         7   to tell me?

         8                       MS. DELEON:    I   just feel that he did not

         9   own the house then,        nor does he own it now.           He has

09,30,0110   never been able to provide any sort of documentation

       11    that he ever had authority to lease the house to anyone,

       12    and I don't feel that I owe him anything.

       13                        THE COURT:    Any questions for Ms. DeLeon,

       14    Mr. Bierwirth?

                                 MR. BIERWIRTH:     I   do.

       16                               CROSS-EXAMINATION
       17    BY MR. BIERWIRTH:

       18          Q.     Ms. DeLeon,    isn't it true that you leased the

       19    property?        And I know that it's been said,           but I'd like

09,30,3520   for you to tell the Court that it's true that you signed

       21    the lease with KB Realtron Management to rent the

       22    property at 3305 Spaniel.

       23 A. I   signed a lease in your office and you had

       24    completed it.        I did sign a lease under the -- I thought

09,30,5625   that you had the authority to lease the property.



                                        Cathy Mata, CSR
                        County Court at Law No. 1 Travis County, Texas
                                          512-854-9252
                                                                                       22



            1          Q.     And that is a legal binding contract.           You're

            2   aware of that,       correct?

            3          A.     I'm not aware,     no.

            4          Q.     Didn't you state in Ms. Triana's court that it

09,31,17    5   was,    in fact,    a legal -- you understood it was a legal

            6   binding contract?

            7 A. I understand that leases are legal binding

            8   contracts.

            9                       MR. BIERWIRTH:      Nonresponsive,     Your Honor.

                                    THE COURT:     Would you let her answer it

           11                       MR. BIERWIRTH:      She's not answering it.

           12                       THE COURT:         before you start talking?

           13   She said she understands that leases are legal binding

           14   contracts.

                                    MR. BIERWIRTH:      Okay.

           16                       THE COURT:     You're trying to fool me or

           17   what?

           18                       MR. BIERWIRTH:      No,   sir,   I'm just trying

           19   to--

                                    THE COURT:     I know what her answer is.

           21   Her answer is,       she thought it was a legal contract when

           22   she signed it.

           23                       THE WITNESS:       I did think it was a legal

           24   contract,      and I did try to uphold that contract until I

09,31,5025      felt that it was not a legal contract.



                                            Cathy Mata, CSR
                            County Court at Law No. 1 Travis County, Texas
                                             512-854-9252
                                                                                      23


            1       Q.      (By Mr. Bierwirth)        Okay.     Isn't it true that

            2   you did not pay any rents for the property that you

            3   leased at 3305 Spaniel?

            4 A. I did pay a security deposit of $1200,           which

09,32,07    5   you lost.     I attempted on three additional separate

            6   times to pay $1200 plus the $35 pet rent, which was

            7   returned on three separate times.

            8       Q.      Have you paid any funds,          any money?

            9       A.      At this time no funds have been actually paid.



           11       Q.      How long did you stay at the property?

           12       A.      From December 17th,       2011,   through March -- I'm

           13   sorry, April 1st,          2012.

           14       Q.      Okay.        Isn't it true that you filed a motion

09,32,4215      for summary judgment and the judge had ruled that I                did

           16   have a right to the property and I did have a right to

           17   collect the monies for the property,             and whether it was

           18   foreclosed or not,          as long as I had possession of the

           19   property?

                    A.      The judge -- there were some rulings,           yes.     I'm

           21   not familiar.        I   have to reread all the documents.

           22                       THE COURT:     What judge would that be?

           23                       MR. BIERWIRTH:     Fifth floor,    sir, Your

           24   Honor.    I probably have that order here.

                                    THE COURT:     All right.    Anyway,   she's



                                         Cathy Mata, CSR
                         County Court at Law No. 1 Travis County, Texas
                                           512-854-9252
                                                                                      24


            1   answered this question.       What's your next question?

            2                   MR. BIERWIRTH:        Okay.     Your Honor,    I

            3   believe I may -     at this time,      I have no further

            4   questions.

09:33:48    5                   THE COURT:     All right.        Anything else

            6   you'd like to add, Ms. DeLeon?

            7                   MS. DELEON:     I feel the facts of the case

            8   speak for themselves.     No further questions.

            9                   THE COURT:     All right.        Thank you.

09:34:0510                      MS. DELEON:     Thank you,       Your Honor.       May I

           11   be dismissed?

           12                   THE COURT:     Uh-huh.        Any other evidence

           13   for your side, Ms. DeLeon?

           14                   MS. DELEON:     No,    Your Honor.

09:34:1415                      THE COURT:     Any other evidence for your

           16   side, Mr. Bierwirth?

           17                   MR. BIERWIRTH:        Well,    I'd like to put in

           18   that order here -- actually,      I believe here it is.             Put

           19   in the order denying the summary judgment.

09:34:4820                      THE COURT:     Orders denying motion for

           21   summary judgment don't say anything other than the

           22   motion is denied.

           23                   MR. BIERWIRTH:        Okay.     Well,   I have the

           24   summary judgment as well if you would like to read it if

09:34:5825      it interests you.



                                      Cathy Mata, CSR
                      County Court at Law No. 1 Travis County, Texas
                                        512-854-9252
                                                                                 25


            1                   THE COURT:     Denied.     It doesn't mean the

            2   judge agreed with you.       Just some fault in the motion.

            3                   MR. BIERWIRTH:     Yes,    sir.

            4                   THE COURT:    All right.      Anything else?

09;35:16    5                   MS. DELEON:    No, Your Honor.

            6                   THE COURT:    Okay.      I am reminded of an old

            7   Woody Guthrie song called "Pretty Boy Floyd", by golly.

            8   Pretty Boy Floyd was kind of a hero in Oklahoma because

            9   he robbed banks,    and banks were kind of mean to people

09,35,5610      at that time.     Part of the song says,      "As through this

           11   world you travel,    you see some funny men.        Some will rob

           12   you with a six-gun and some with a fountain pen."             Ain't

           13   that the truth.

           14                   And you're one of them,       Mr. Bierwirth.

09,36,1015      How dare you rent something to somebody when it's been

           16   foreclosed on and you've already given a deed to the

           17   bank?   How dare you?

           18                   MR. BIERWIRTH:     I didn't.      They have

           19   not -- I still have possession of the property, and they



           21                   THE COURT:    You don't have possession of

           22   the property.     Judge Cooper wrote an order that says

           23   this order will act as writ of possession for the

           24   property for the bank and that bank has now transferred

09,36,3225      it to somebody else,    to the FDIC or Fannie Mayor



                                        Cathy Mata, CSR
                        County Court at Law No. 1 Travis County, Texas
                                          512-854-9252
                                                                                26


         1   somebody.

         2                    MR. BIERWIRTH:     No,   sir.

         3                    THE COURT:     And you pretend that you have

         4   the right to possession of the property?

                              MR. BIERWIRTH:     I do have a right to

         6   possession of the property.

         7                    THE COURT:     Because it's been foreclosed

         8   on and transferred to two other banks and your right to

         9   possession is?

                              MR. BIERWIRTH:     It hasn't been

       11    transferred,    Your Honor.     And I have --

       12                     THE COURT:    Well,    according to the deed

       13    records it has.

       14                     MR. BIERWIRTH:     Your Honor,      I have -- I

09:37:0015   have a book like this.        And when Ms. DeLeon rented the

       16    property,   the bank was in litigation,          as I told her

       17    before she moved in.     And I also told her that they

       18    haven't had gotten possession,         nor did they file for

       19    possession or anything.

                              THE COURT:     I think you're a liar and a

       21    thief.    Just to get that off my chest.           I think you're a

       22    liar and a thief.     And she gets judgment in this case,

       23    and I assess all cost against you.          You can be excused.

       24                     MS. DELEON:    Thank you,       Your Honor.

                              THE COURT:     I'll write you up an order if



                                      Cathy Mata, CSR
                      County Court at Law No. 1 Travis County, Texas
                                        512-854-9252
                                                                                   27
                                                                               .




             1   you want to stay .

             2                   MS . DELEON:     I would very much appreciate

             3   that.

             4                    THE   COURT~   There ' s one for each of

09,42,2 0    5   toda y' s contesta nts.    There 's a judgment for you that

             6   says plaintiff take nothing and defendant have her

             7   costs.

             8                    (These proceedings were concluded.)

             9
                                                                                    ,

            10

            11

            12

            13

            14

            15

            16
            17

            18

            19

            20

            21

            22

            23

            24

            25


                                          Cathy Mata , CSR
                          County Court at Law No. 1 Travis County, Texas
                                            512- 854-9252
                                                                       28


 1   STATE OF TEXAS

 2   COUNTY OF TRAVIS

 3        I,    Cathy Mata, Official Court Reporter in and for

 4   the County Court at Law No.        1 of Travis County,   State of

 5   Texas, do hereby certify that the foregoing contains a

 6   true and correct transcription of all portions of

 7   evidence and other proceedings requested in writing by

 8   counsel for the parties to be included in this volume of

 9   the Reporter's Record,      in the above-styled and numbered

10   cause,    all of which occurred in open court or in

11   chambers and were reported by me.

12        I further certify that this Reporter's Record of

13   the proceedings truly and correctly reflects the

14   exhibits,    if any,   admitted,   tendered in an offer of

15   proof or offered into evidence.

16       WITNESS MY OFFICIAL HAND this,        the 23rd of

17   September,    2013.

18

19        lsi Cathy Mata
         Cathy Mata, Texas CSR No. 6126
20       Expiration Date:  12/31/13
         Official Court Reporter, County Court at Law No.          1
21       Travis County, Texas
         P.O. Box 1748, Austin, Texas 78767
22       Telephone (512) 854-9252
23

24

25



                              Cathy Mata, CSR
              County Court at Law No. 1 Travis County, Texas
                                512-854-9252
EXHIBIT 3
                                                                           1



 1                            REPORTER'S RECORD
 2                         VOLUME 3 OF 3 VOLUMES
 3               TRIAL COURT CAUSE NO. C-I-CV-12-002167
 4                COURT OF APPEALS NO. 13-13-00411-CV
 5   KB REALTRON MANAGEMENT            IN THE COUNTY COURT

 6

 7   VS.                               AT LAW NO.      1

 8

 9   STEPHANIE DELEON                  TRAVIS COUNTY,         TEXAS

10
11   ********************************************************

12                             EXHIBIT INDEX
13   ********************************************************

14

15                      On the 10th of June,   2013,       the following

16   proceedings came on to be heard in the above-entitled

17   and numbered cause before the Honorable J.              David

18   Phillips,   Judge presiding,    held in Austin,         Travis

19   County,   Texas;

20                      Proceedings reported by machine shorthand.

21
22

23

24
25



                           Cathy Mata, CSR
           County Court at Law No. 1 Travis County, Texas
                             512-854-9252
                                                            2


 1                     A P PEA RAN C E S
 2

 3   PLAINTIFF APPEARING PRO SEE:

 4      Mr. Kevin Bierwirth
        13276 Research Boulevard,   Suite 204
 5      Austin, Texas  78750

 6

 7
     DEFENDANT APPEARIING PRO SE:
 8
        Ms. Stephanie DeLeon
 9      4108 Kilgore Lane
        Austin, Texas  78727
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                           Cathy Mata, CSR
           County Court at Law No. 1 Travis County, Texas
                             512-854-9252
                                                                  3


 1                               INDEX
 2                             VOLUME 3
 3                           EXHIBIT INDEX
 4

 5               EXHIBITS OFFERED BY THE PLAINTIFF
 6   EXHIBIT   DESCRIPTION                OFFERED   ADMITTED VOL.

 7      1      Lease                         9          9     2

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                            Cathy Mata, CSR
            County Court at Law No. 1 Travis County, Texas
                              512-854-9252
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   PLAINTIFF'S EXHIBIT NO.1

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                  ~\.
  •                                                     TEXAS AsSOCIATION Of I~LTOIl.5"
                                                                   RESIDENTIAL LEASE
                                -\)$£cttfKTOR\.IlW~W«OAA£NO-T_ME'-"4(~Of1){£lxMs~f4IOSQtA~1t!t




          1, PARTIES: rhe paniel! lolhis tease ar.:
                                                           O'!U"A... ot4ll:o*_'d_Ji~j.,l~lI!t-noJ!i




                   _____________~----------------__--_____--___----__--__;and
                                                                                                                               ..":y~",,,,m(.!:.t..i'''''d,,,d:L__-:-::-:-::;
                   tlli>c>vl'ler of ttl" Property, Landloro.: -Lt.;.bl.UI.1:,;..J_-Lff1l.lkl:i..,1.A",

                   Tenan\ts):       Srt"'nhC1!lie
                                               /

          jI', PRQI'eRTY:         !.aMlo,,! teasea to T9nalll !he follow Ing real properly:
                   Address:         33i:1S 6£r!fvie!      ~4) 1'72rimaty Term:TI)e [ll"1!11"'Y1"(Tljo! \WS!\ I~mlnalion not less then: (Chock "pry om) bo~,)
             q (t) 31) Qay&l>efo$ the l!:xpiratlOn Date.
             7!f{2}    ,~               days before tile Expiration Data,

              8. Ir thiS lease. automatically renew. on a monlft-to mon!h basis. II will tllnlitllJe to ,eneW on a mooUl·la-
                     monlh basis unlll e~her party prO'ides wtl~en nOliOF                 "


-f!i1"'"
   ,       .                                                  __
                                                                               ~~
                                                          TEXAS AsSOCIATION OF REALTORS'
                                                                   RESIDENTIAL LEASE
                                       USCqJ tJtS~~PP;SOHSWHOAA£fr()T.~OI '41&tAt~lQqP ~TQIl$Iit/lSll«)f ~
                                                                                a.Kti
                                                                          ~OfQAl.toII:MI,




                   1, PARTIES: The parties to \his lease are:
                                                                                  ~""Io:I..I.1iz.;rwo",,,Il>,L.)_ ....hI4~IWI.A~IodJ;...t~JS'7...e::.tm:.u;eolJ"....Jt:
                             ilia owner of Ihe .PJ(lperty, Landlord,: _J.6.JJb(;JLI                                                                                  ..._~::::;-
                                                                                                                                                                            ; and
                             ----------~-------------------------------
                             Tenanl(s):    S:t'j"balUe                   Q.LpMQ
                                                                           •
                   12. PROPERTY: Landlord leases 10 Tenant the following real property:
                             Address:      .3~ ,?,Nie/
                             Ieg8l1ydeschbedes::_ _ _'
                                                          ,l!JI:6tio.l 17k. .lFZrft
                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                ~                                                                                ~




                             The real property and Ihe non-reaJ.pJOPe!1y are coIlectlvety called lIIe ·Property·,

                   3. TERM:

                       • :t;$ Primary Tarm: .The Plimary term olllUs lease begins and ends as follOWs:
           •
                                                                                                                                                        .
                   '11/      COmmencement Dille: o..umbe r                ~ ;!2" If                ExpIration Date: J).«m he r                              .31; :Jt)(2
                         St Delay of Occupancy:        Ten@nl mUS! OC!:!!P), 111ft proOOIj)/ wjtI!ln 5 !layS aller lhe COmmencement Pate,
                             If Tenant bunable to o

                                .~
                                      -
                         C (1)3Ddays beforelhe Explrallon Pate.
                        1i (2)                 dayS before Ihe expiration Data.

                         8, 111111$ 1.,_ 8III()OOlItlcaIIy renews on II monlh-to month basis, It will continue to renew 00 a month-to-
                               month basl$ until either party provldll$ Y!!iI1§!l notice or lermlnallon to Ihe oIhar party and Ihe notice of
                             .termination will be IIlfective: (Check only one box.)
                        '113": (1) on Ihe laSt day of Ihe month following Ihe monlll IIi which ilia 0IlIlce isglven. l.andIord Is not
                        r          obI~ to prQltlle rent even if Tenant s9mtncl$rS t~ Property IIOfore Ihe IEtrmrnatlon dille,
                         D (2) on 1IIe date de$lllna!ed In the notice but not sooner Ihen30 days after 111& nob Is given and, If
                                   necessary, rent WiIl.be prorated on a dally basis•


           •       crAA~111t).5.05




  ("           ,


       Receipt1, Image 1 of 14



                                                                               Page 1
           "




   •
               C. Oral not" of !etmlnaljon Is 001 suf!je!eo! under any ciroumsta!)Cl!l. TIme is of the essellCe f~
                  providing noIi-'   .
         ..
         ~dall.ea$O"""'eming; 33P.s: ~&;el

 •          8. For the (lIJrpo$esof paying rent and any lata charges, the mailboX Is not Che agent for ~pt tor
               landlord (the postmark date 1$ nolthe date landlord ~ves the payment). The late charge Is a cosl
               associated with the collection 01 rent and landlord's acceptance of II Iale charge does not waive
               t.ar\dlord's_ right to exel'\llse remedies under Paragraph 27. .

         7. RETURNED CHECKS: Tenant wID pay l.andlord $ ~ (not to exceed $26-00) for each check
            Tenant tenders to landlord which i$ returned or not              by the Institution on WIlfch it Is drawn for any
            re.$Son, plus any IJItec!!ames unlll!,.at1$llprd !liCItlY&:; payment. Tenant most make any returned dleck
            good by paying sUChamounl(s) plus any assodaled charges In certified funds.

         8.. APPLICATION OF FUNDS: R!!lli!!dless of any ngt!'flm on II checJs. !.and!ord may @pply fund! received
             from TeD!n! W to any nrin=rent ob1laaljons of Tenant indudiQQ but DOt limited tg. lata ,bargas, returned
            Checlt eharoes· r9p3irS. brokerage fttes. oeriosflC utilities.   pat charges. and then to rent.

         9. PETS;
            A. Unless Ihe parties agree olll&rwise in wrillng, TeMO! may ngt permft. even temporan'/y. any pet on !he
               prppertv (1l!!:Iuding but not limited to any mammal, nlPllle, blrd,fish, rodent, or insacI).
            8. If Tenant ViOlates Ihis Paragraph 9 or any agreement to keep II pet on the Property, lIIndlord may lake
                 all or any-of the foltowingllCtion:
                 (1) c!8clare Tenant 10 belli default of this lease and exercise Landlord's remedies under Paragraph 21;
                 (2) chargaTiInan~asaddilionai rent. all initial amount of ~ and S                   per
                                                                                                    day thereafter per pat
                      for each lISy Tenan! vlolalesthe pat reSlril;lions;
                 (3) remove or cause to be removed allY unauthOrtted pel and d&liver It to appropriale local authorities



 •
                      by providlng at least 24·l!our wtiHen notice 10 Tenant of l.endlord's Inl&nlioi\ to remove the_
                      ullli\lttKlrlzed pel;-and                                .
                 (4) charge to Tenant the LandIQrd's cost_to:
                      (8) remove any unauthorized pet;
                     (b) extermw atgfu8 Qropert~.ancl.cther~;-- ___ ._.
                    (ei clean and deodofizelhe Property,'s carpelS and drapes; and
                     (d) repalr any damage 10   the Property caused by the unauthorized pel.
            C. When ~1!Ing any ection under Paragraph _98 Landlord WIll nol be liable for any hano, Injury. death, Of
               sickness 10 any pel.
         10. SECURITY DEPOSIT:
            A. S!!Wrlly.Deposit: on orbe(ore execution of thisl_e, Tenant w~1 pay a security deposit to l.endlord in
               II)e _oIofS·~
               Property Code.
                                     MO, DI? • ·SecutitYdeposn" has Ihe meaning assigned to thai term in §92.102,
                                         .

            B,   I!Jli!:ll1I: No Interest or Income wUl be paid to Tenant on the security deposlllandlord may place 1he
                 Sf!CUtitY deposft In an interest-bearing or Income-ptOducl1l9 acCount and any Interest or incomeeamed
                 WIll be paid 10 landloro Of Landlord's representative.
            C.                                          at
                 B!!fw!I.: Tenant must give Lat1$lloro leu! thirty (30) days WljHen !!9!Ice 91 surrender be!pte Landfgw
                 Is obligated to refund or aeqrunt for the Security deposit

            Notices about Security OepOlltlS:
            (1) 592.108, PI'VPtt1Y Code provides tll&t a tenant may not withhold payment of any portion of llit


 •               las.t month'. rent on grounds that the security deposit Is security for unpaid renL

         (T~I) I~ T.~~                               __           &LancIIooI."La!'     ,   ,




    •           (2) Bali faith violations of §92.108 may subject a tenant to liability up to 31lm1!8 the rent wrongfuUy
                    withheld and th.landlord's reasonable attomey's fees.
                (3) The Property Code does not obligate e landlord to return or account for the security deposit
                    unW the tenant aurrenliel'$ the Property and glvell the landlord a written statement of the
                    tenant's forwardIng address, after which the landlord has 30 days In which to _unL
                (4) ~Surrend!l"'ls doRned'ln Paragraph 16 of this lease.
                (5) On.. m;lY view the TelIa" Property Code etthe Texas legislature's webslte whiCh, as of the date
                    ahown In th.lower left.tland comer of this form. Is www.caJ)!\!)I!!la!e.\l!.U!ls!alu!eslpt.1o!;b!!ll.
                D. Deductions:

               (1) Landlord may deducl reasonable charges Irom the security deposit lor:
                    (8) damages 10 the Property. excluding normal wear and tear;
                    (bi costs for which Tenan! is responsible to Clean. deodorize. exterminate. and maInIaIn !he
                         Property:
                   (e) unpaid or accelttated rtnt
                   (d) unpetd late chargllS;
                             :




  •       12. use AND OCCUPANCY:




              a.phone Numbe!ll: Tenant must promptiy inform L$ndlOrd of any changes in Tenant's phone numbers
                 (/lome. work. and mobHe) not laler IIlan 5 cays after Bchange.
              C. HOA Rules: Tenanl must comply with any owners' association rules Ot restrictive covenants alfedjng
                 the Properly. Tenant will relmbune Landlord for any fines or oIhar charges assessed against Landlord
                 lot vlOlQrIOll$ by Tenant of any own81'S' assoclaHon rule or reslrictlYe covenant.
              O. Prohjbitions: Unless otherwise authorized by tHis \1!a$e, Tenant may not insl8ll or pennit any of the
                 foUoYIIng on the Property. even lemporarlly:aspa, hOt tub,above'g.round pool, trampoline, or any l\em
                 wJl!eh cau$eS a suspension or c:anceIlaUon of InSUrance coverage or an Increasa In InslJtlln(;8
                 pf8tnlums. Tenan! may not permit any pllrt ot t~ Ptopelly to b8 used for: (1) any ac:tivlty whleJ\ is a
                 nuisance, offensive. noisy, or tfangercus) (2) the repair of any vehicle; (3) any bu.~ ofany tvJle,
                 including. but not limited to chHd care; (4) any acIMty which vlo\$tes any zoning ordinance, owners'
                 assOCiation rule, or restrictive covenant; (5) any Illegal or unl$wfid activity; or (6) eclMtylllat Obstruc;\$,
                 Interferes with, orinflioges on the rights of ether persons near the Property.

              E.• ~: Tenant may not permit any gue$lIO Slay. on the PI9I1!IJ\y longer the amount of time pennitted
                  by anY1lWllllrs' u$Ot;iO?'_o_,1I!n

          13. PARKlNGRULES:
                                                                                              _._. ._...._ •. _ _ _ _ __

                                     Tenanl may not perm" more IIlan l/...-,... vehicles,. ~Ing but not limited' to
              8U\Omoblles. trucks, recraaHonai vehlclell, trailers, moloicycl8S. aP-terram vehicles. jet skis, and boals, on
              the ProP8l\y unless autho~ by ~8nd1ord in writing. Tenant may not park or permit any perscn 10 park
              anyvehfcles.1i1 the yard. Tenant may pelIOn vehlcfes to be parked only in drives, 9&rag\!S, d$$f!lnaled
              common parking areas, or In .the $tree! if not prohibited by law or ,n owners' association. Tenant may not
              Stort or permit any person to store any veI)ldes on oredjaOllnl to the Property or on the street in (jcnt of
              the ProP8l\y,. In accordance with applicable $lal'l lind klCaI1aws. Landlord may have. tOWed, at Tenant's
              expanse: (a> $!IY Inoperalive vehicle on or adjacent to the Pi  •
             C. Trio C!Ja1ll§: If landlOrd or Landlon:l's agents have made prior arrangements with Te/l!lnt to a          R _ I L.... _fng:              ..JI.]05            ~,v;'..e/

  •
                    (a) the date Tenant specifies. the move-out or termination date In '3 written notic« to Lendloltll!a$
                           passed; or
                    (b) Tenanlfelums keyund acthat LandlQrd provided to Tenant under 1hI$1etQpar'YCode.
                (2) Tenant mll~t ,reIlnbul'Sll l.andlOrd all l.endlord's ~onable cQsl$ under Paragrapb 160(1) for
                    pacIIlng. rem.oVinS. slOring. and seiling the personal property iflll InIhePropeny cafter sumI!\der or
                   ,..bend!jnment.             .
          11. PROPERTY MAINtENANCE:




  •
             A.Teoom's '$ime(il /3!!!!!OIl!llbIlUles: Tenanl, ~I Ter1l!nt'sexj!etlSe. must:
                (1) kGllP Ihl! Prope~ ~alllll)d sallilary.                           '
                (2) prOmpUy dispo$lI ofaJl fjatbagelll appropriate receptacles:
                (3) $llpply and Change heaIIng';!Ind air c,onditlOnlng fillersst !easl once II montl1;
              ,(4) ilUji\lfY iIIId "'pIUCe alillghl bUlbrl;-l\tlore$CVllnObe$,-wtd"allerl4$"tQ~iI 4iItil¢fbl$.aub6ii
                    mQlIOXide. ~rs. gat;Jge~door' \!peners, .caRmg Ian r&l110t8s. ,and o\l1ilr dfiY/Cil$ (QI I/tf, $MI8
                    \)1le ,nd quality that"", Ih,lhlil, Prilp~ on Ih!! t;:prnmencement 0111$);
               ,(S) lnlI\J\taill approprlat!J levels of ~iICe$sery Chemicals Of, matter In any water'$Ol\enat;
                (6) take- actiOn'lo picmptiy elfminale:any dange""'" condition on the Pr 0PIIJ1}';
                (1) Iake,aIl necessary precautions 10 prevent broten walei' pipes due 10 freezing Qr other C8\jses;
               (6) repla~e anylostormtsplacedkeys:
                (9) P          :




r'                                                                      appropriate times including but not limiled 10 U1e


     •
                 (3) TenantwlU WSler the yard at reasonable e
                     following times: --t~,--_..J:J!s:e.::!!eJ!{!-_ _ _ _ _ _ _~_ _ _ __

                     _ _ _ _ _ _ _ _~' Other than walerlng. 1ha yard will be mah)lIIlned as follows:

                 o (a) LlIndlord. al LlIndlord's expense. wBI maintain th' yanl. T_nl wlu penna Landlord and
                       Landlord's contt8clo..' reasonable access to the yard and whl remove any pet !torn the yard at
                       appropriate ~lIIes,

              ~(b) Tenanl. al Tenanl'$ expense. w"1 m8lnlaiilthe yard,
                . 0 (e) Tenant wal maintain Inellecl a $Cheduled yard maintenance I;OntraCl with: 0 a conltaClCt whO
                        n!gUfarty provides su¢lsel'\llce; 0 ._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              C. PooI/Spa Mafnleoar;ce:    /Wi   pool or spa on the property win be maintainecl 'ilCCQrding 10 a PooUSpa
                 MainlenaneeAddendum,                                               .
              O. PrphlbUlgns: If Tenant Installs any Iixtw8$ on tha property. 8U\hOIIZed or ·unauthorized. Iuc:h as
                 additional emeke detectors. ioclcs. alarm SY$lems. cables, salellite dISh8$, orolber flxlutes. ""'"
                 fC\1Ures will become the prop8r1y Of lhe laiIdlord,. Except as 0Ch..,.,..;se pannined by law. CIlIa fuse. 01
                 in writing by Lendlord. hnanl may !lQ1:
                 (1) remove any part'of lheProperly or any 'Of Landlord's personal properly from the Property:
                 (:I) remOVe. change. add. or IlIkay any lock;
                 (3) make holes In the W9OdworI        Resid~lNIecoocemlt>g; '~.~";iel


 •
                (2) Landlord Is nol obligated to complete a repair on a day other lhan a businiSa day un~
                   required to do $0 by the Property Code•
           C. PlIyment of R!!~"~ts:.Jel1llnt will pay Landlord or any contractor Landlord directs Tenant to
              pey, the f"ust$__ '2 ~ of the cost to repaIr each condition In need of repalr,.nd Landlord
              will pay the remainder, except for thel'ollowlng conditions which will be paid as foOowa.
                (1) Repairs Ilia! ll"'dlord will Pay Enth,tv: Landlord will pay the ontire cost to .epalr:
                    la) a condition cauBlld by the Landlord or the negligence of the Ioandlord;
                    Ib) wastewater stoppagG$ or backups caused by deterioration, breakage, roolll, ground
                       condition, faulty construction, or Il1/ilfuncllonlng equipmenl;
                   Ie) a condition that adversely affects the health or safety of an ordinary tenanlwhic:b Is IKlt
                       caused by Tenant; an occupant, a member of Tenant's family, or a gual or Invitee of
                       Tenant; and
                   (d) a condition In the follolYing ilem~ whiCh Is not caused by Tenant.or Tenant's negligence:
                       (1) heating and· air condilfonlng systems;
                       (2) water heatel'$; or
                       (3) waler penetration from structural defects.
                (2) Repairs thai Tanant wll! Pay Entlmlv: Tenant will pay Landlord or any contractor landlord
                   d.I_I. Tanant to PiIY the entire .cost to repair.
                             '.




 •
         20. SMOKE DETECTORS: Subd\aptet F. Chaplet 92. Prope!1Y Code requires !he Property to be equipped
             Will! .sll\Qlce deteelOl$ In QertaIn locations. Requests !9r .ddltional inslall;rtlOQ. IMOectlon. Of !'l!!!!!lr of
             smoke de!ec1OfS mtlstb!! in writing. DisconneelingOf inleotional1t damaging a smoke delectoror removing
             a balmy without Immedlllle!y repIIIoing ft with a Working balt/)fy may subject Tenant 10 civP penalties and
             liability for dem&ges and 8110mey fees under §92.2611. PI'Qp8Ity Code.

         21. LIABIUTY: Unless caused by Landlord, ~andlord 1s!!9l re$ponsible 10 Tenant, T_nl's gUests, family. Of
             occupants, for any damages, Injuries. or 108$1)$10 person or property caused by fire. flood. wllter leales. lee.
             snow, haD, winds. expIosfon, smoke. Interruption of uIlIlUes, theft. burgh./)'. robbery. 8SAUI~ vandalism.
             other pe~, 9OIldilion of !he Property, environmental contaminants (for example. catbon monoxide.
             asbestOS. radon. lead-based paint. mold. fungus, etc.). or QUler occurrences or casualty losses. hwmt
             wi!! promptly reimburse landlord roc any loS!. pmperty damage, Of cosl 01 repairs Of serylce to !he Property
             causedbv Tenant. TanaOr, guests. any oecupaoJs.orany wtl.'
         22. HOLDOVER: If Tenant falls 10 vacate the PrpPerty at tha         lime   this IINiSS ends Tenant will pay t:andlotd
             rent for the holdovet period and Indemnify Landlord and prospective tenenl$; for damages; including but not
             limited 10 lost flint. lodging expensl)$, coslsof IIIIltlion. and altomeys' tees. Rent for any hofdoV$( period
             will be thr\li! (3) Umes the monthly tent, calculated on a dally basis. and win be immediately due and
            payable daily without notice or demand.

         23. RESIDENTIAL LANDLORD'S LIEN: landlord will have a ljen for !IIIllj!ld mol sQIliost·an of T§!)snts
             nqn;xAnjpJ oersonat ptptlf'Jrty thalia In tNe' property and maY setze such' ngneXemp. o#lpertx if Tenant fail,
             to pay rtnt.'SUbchapter-C. Chaar 54. ptopem; Coda goyerns the'rights and-OOliQa1iontoftbe padies
             NgMffno landfprsrs ·nen. -bend!ord may coUect'cnarge {Qr packlpg. remoylng, or stgring prpptrtv Sll%ed
             in -addftIm to any..othtr amount! Landk>t4 II ,nt!tlsd to 'fAiva, landlord may sell or dfsoose of any     'liz'"
             property In 'accordance with the,prgy!slons of §§4.Q45. pmpgrty Code.




 •       24. $UBORDINAnON: Thi$ lease and Tenants leasehold Interesl are and wlhbe SlJbject. subordlnele, and
             In"rlor \9: (I)eri'! l/!In or encumbrance !lOW or later placed on lIIe Properly by landlord; (U)811 advances
             m8de under any such lien or ellC\lmbrance; (lIQ l/ieinlerl)$t payable on any s~ch lien or encumbrance: (Iv)
             any ana $llliiliMlli arid extiI1skliii or any iluClilien-oTiltlcumbrllrice:' (vlillifij$TiiCIiVi covenam;arid (VI)
             the riglll$ of any owne.-s· assocIalion affecting !he Property.

         25. CASlIALTV LOSS OR CONDEMNATION: Section 92.054. property Code govetnsthe rights and
             obQgallOna of the pal1les regatdinge ceSUalty less 10 !he Property. MY proceeds. payment for dluna!lGs.
             $e\llein_ awards. or oiher SlIilIS paid because ola casually 10" to Il're property will be landlOrd's sore
             JltOI!I'rty. For the purpose of !hlslem, any coodem nation ohllor a pari or the Property 1$ a casually Joss.
         26. SPECIAl PROVISIONS: (OQnot Jnsert. II lease-option or 'aas,,·pUlChaI$l1 c;I_WiIhouf the sssls/enca d
             legll! cOU/iseL Spe¢ill! obIigallons lIIlel IIIIIlII/liel,lunder $1l1tut9 apply-to :sucll trllll$BC/lOlls.j




 •
Receipt 1. Image 10 or 14


                                                                Page 10
             ,
             ReololtnGolLaa........,.;ng:   ...   '3 31£ $jazalio{
             27. DEFAULT:

       •          A. If Landlord raas to comply wiUllllis lease. Tenant may seek artf reller provided by law.

                  B. II Tenant falls to ~mely pay all amounts due under Ihls lease or otherwise ralls 10 comply willi IIlIs IOllSe.
                     Tenant wUI be In default and:
                     (I) landlord may terminale Tenanl's right 10 occupy !he Property by prQVlding Tenant with lit least one
                         day writlvil notice 10 vacate;
                       (2) all unjlald rems which are payallle durtng the remainder orlllis lease or artf tenGwlll period' will be
                           accelerated wllhout notice or demand;
                       (3) landlord may exerCise landlord's lien under Paragraph 23 and any other rights under this lease Or
                           the Property C¢e: and
                       (4) Tenantwlll be liable for:
                          (a)   any 100t rent:
                          (b) La!ldiorcr, cost of releHing the Property InCluding but not limilld to leasing fees. ~
                               feeS, u1iItty chal'llGS. ami other fees reasORably ~S8ty to reIeIlhe Property:
                          (e) .repaIrs 10 the.PlOperty for U$e beyond normal weer and tear:
                          (eI) all landloRl'a com auociated wlIh eviction of TtnI!nt.lnCluding but noIllmltacI to atIOll18)I's
                               iees;;toIIrt costs. costS or S41V1w. and prtjUdgmentlmeresf;          .
                          (e) alll8lldio!li's i:oslS associated wlIh collection or e",ounts due .under ihis.lease. fJlduding but noI
                               fimlte4 to coIlectlOn fees, late charges. and returned eheck chaI'll8S: lind               . ,
                          (I) any oIbeI' ~ to wllieh LJII(\lord may be en\i1l8d by law.

                 C; Nolieeto vacateundar Paragraph 278(1) may be,by 8I1y m~arispermittcr9perty 10 acceptable tenants and reducing Tenanfs Ilablllty accordingly.

           ~.. EARLY TERMINATION: This lease tJeglnson the Commencement Date .aI1!I ends on the ElcpitatiOn date
   ---_4'IA'AIe'Ii,Kl-{l) ' "....iIId "Ader Pel'agfapll4; ~1j exlende6 b)'wtitten'lI9teemef1t-cflhe-pe'Ii\I', or fIIi),"",irMIed
               earlier ,under Pa~ 27, by agreement 01 the partie$, appliCable law. or llils Paragl\!ph28.

                 A. M!lj!ary.8ndFamiIV ViOlence: Tenants mIIf haVe apecial Slalulory rights to terminate IhlllIease'earty In
                    certain ~11uations involVing famHyvlolenc8 or a military deployment orlransfer.                    '
                      (1).Ml!I!i!x: If Tenant is or becomes a servicemember or a dependentofaservfcemember. Tenant
                          may tennlnal8 UiIs JeaSe by delivering '10 Landlord a Wl'i1l8l1 notiCe o(tenninallM and 1i             "

             RosIdoOlialL ... c t«icMllog   ,%$8£ ~tYi C1                       I
                     l2JlfT~narit'ieque5Ui an e~iiy'termina"oo oftlii.lease unli~liledIQ.all.mprJ(I.'fi~d · a replacementlenanlUn!ease wilh -Iermseppfovedby "andlOrdi orle);)n
                         3sslg,nri\c"tot!hl$le~sein lIfotmapprQvridby lilfldlord, '     ,

                    (4) At inEitlthe Ull'lplo!d ;lgre". ",. permit ana,signee, subtenant. at n!jIlacementlet>ant to occupy the
                        Properly, Tenant Vin,' pay WllldlQrd:          ,
                        (a) l ! T-eMQfProcures Il)eass1gnee,-svblenalll. Queplac~menne"'intwifb                ~rm~S:(JJ
                        Q    {QS '...• .• .          ,     ,                                    "
                        O\ii)_._ _% «OO~',s-mol1ll1 t~l\t\lll)llllea$slgn¢e;,s\iblenal)t.or repi;!cem~nll,",.lll i,to pay~ .
                        (blli k~n(jler" prOJ:UrGS l~a$~l!Ine!l•• ~titern",t. ¢t repla   •
       ••


       •
            ~l_~' ,3?:i2;S: Gf?::wtiq

  •
            33. AGREEMENT OF PARTIES:
                A. Entire Agreemwt: There are no oral agteemenlS between landlord and Tenant TIllS lease c:antalns
                   1he entire· 8greemenl between l.andlord and Tenanl and may ncI be changed except by written
                   egreement                                                              .

                B. 8indlng EIfec!; This lease is binding upon and inurll$ 10 1he benelil of lilt parties to this leese and \heir
                   respective heirs. e~ectJlcrs. edminislram. successOIS. and permilled assigns.

                C. Wand Seyerjlt; All Tenants are joinlly and severally liable lOr ell j)tOlIisions of 1hls lease. My act or
                   notice to. ""und 10. or signature of. anyone or more 01 the TenanlS regarding any tenncf 1hls lease. lIS
                     8lder\8lon. l\screnawal. 0( its termination Is binding on all T enanlS executing ·llIls lease.
                D.   ~: Landlord's pasl delay. walver,or non·enforcemenl cf areotal due date or any other ,tohl will
                     not be deemed to.be a waiver cfany other bleach by Tenant or any 0Ihet right Iii lhis lease.

                E. S!lli!!8b!e ClauSes: Should a CQurl find any ~ause In thIS leaSe unenfcr(!ellble. 1he /eI'IIII1nder cf \hl$
                   lease will not be IIffacted and all other provisions In ibis II!8se will remain elllcrceabJe.

                F. Ccn!roI!ln9 law; The laws of 1/le Siat!! 01 Texas govern the Inlerpretation.vaDdily. performance. and
                   enfotI:ement of 1111$ lease•
                .G. Copyright: If an active REALTOR® member of \he Texas Assoc:latiOtl cf REALTORSl!) or an aetive.
                    member of 1/le Stale Bar of Texas does not negoliale this lease as a pai1y or for one of \he petties•.
                     ei1her as II perty's broker or atloroey. this lease is v*ble III will by Tenant.

            34. INFORMATION:



  •             A. Future lnqUlres aboul IIlls lease, rental payment:;. end security deposfts Should be c:!lreded to ll1e
                   pel'S9" lisled lor receipt olool!Cll$ for Landlord under Paragraph 32-

                B. It. IsTenanr& responsibility to delennlne, before signiiig. uii$' !9aSe:lf; (I} aD services (e.g., utilities.
                     connect!on&.schooIs, andtransportatlcn) areacce$,!ble to or 'rem the Properly; (II) such$8tVices are
                     S~il~ for Tenaol's neads and wishes; and (til) Tena", Is satisfied with 1/le. PropellY's cOn\IiliOn.

                C.· The brokers to this lease have 00 knowledge of whether Landlord is delinquent In Iha payment of any
                    IJenllgillnst the, Property.

                O. Unpaid rentatld any unpaid amount under lhislease are repor\abl9tocred"1t repol1!ng ~es.

                E. !feU ~nIs. over 18. years 01 age dill during 1his lease. Landlon:t may: (i) permil the piInIon named
                   below to a _ the Property at reasonable times In Latldlord'ior Landlord's egli!lrs presence; (11)
                   permit the !lamed panlon to remove Tenanf.s p81$Ot\81 properly; atld (ill) refundlha secuiiIy deposit.
                   leSs deduclll)ns, to \he named peISOII. SectfOn.92.014. PropertyCQ4e governs procedureli to follow In
                   \he \M!nt 01 a ttmanl's dea1il.


                        ~j)r.I' ~lili\ 1:~ -"J'I1.~()1
                F. The Texas l)epartmant of Public safety maintains II database lhatllla public may search. at no cost. 10
                   determine Ifre9lSlerad sex otrQoders'arelQc:atecllnQ8tlaln ai8as (see.www.tl!dpulale~usunder.1ll.
                   tina liervlces). Fllt lnfonn.8Uon _mfOO jl8llt criminal acIMIy In eet!lIinartia$•. contact \he local pOlice



  •
                     depanment
            (TARi200I)'lo.s:05-    T~             _ _ _ & lancllOld or landlold\l           ~$_                       Poo.rIe   l~oI14

Receipt 1. Image 1301 14


                                                                    Page 13
   •
.:,.....------------------------.
       t•

               .
               "
       •
               _Lnse ......mIng:             ,330£ .~~I
                   G. LandlorCfs Insurance does nol CDVel Tenanl from 10$5 of pefSOJ1al property. Landlord recommends UI8\.
           .          Tenant ob!ai~~uran                                                                      4



 1   STATE OF TEXAS

 2   COUNTY OF TRAVIS

 3        I,    Cathy Mata, Official Court Reporter in and for

 4   the County Court at Law No.        1 of Travis County, State of

 5   Texas, do hereby certify that the foregoing contains a

 6   true and correct transcription of all portions of

 7   evidence and other proceedings requested in writing by

 8   counsel for the parties to be included in this volume of

 9   the Reporter's Record,      in the above-styled and numbered

10   cause,    all of which occurred in open court or in

11   chambers and were reported by me.

12        I    further certify that this Reporter's Record of

13   the proceedings truly and correctly reflects the

14   exhibits,    if any,   admitted,   tendered in an offer of

15   proof or offered into evidence.

16        I    further certify that the total cost for the

17   preparation of this Reporter's Record is $209.00 and was

18   paid/will be paid by      ~M~r~.~~~~~~~~~~~

19        WITNESS MY OFFICIAL HAND this,        the 23rd of

20   September,    2013.

21

22        /s/ Cathy Mata
         Cathy Mata, Texas CSR No. 6126
23       Expiration Date:  12/31/13
         Official Court Reporter, County Court at Law No.         1
24       Travis County, Texas
         P.O. Box 1748, Austin, Texas 78767
25       Telephone (512) 854-9252



                              Cathy Mata, CSR
              County Court at Law No. 1 Travis County, Texas
                                512-854-9252
EXHIBIT 4
    l!mREAL-TRONl\U:NAGEMENT
    Plldntlffillrd Appel/llm


    v.
    STEPHANIE DBLEON
    ,Osftttda1lf1lnilApptllet




         ~nd~ $d AP)1eI1rt ofwblch Ms. DOlLeonwoulll ~sl!~YsbOW IInto
thO! Court as fullows~

L     SliMMAltV

      The Flaint\ff ftfed an evi()ffon suit to ~i\1 possession of 3305 SRlUliel Drive, Aufltin,

TI=S 78759 {~"l'roJlertY"). HQwevllr. it neither owns the Property nor dian b4Vll any

possts$GQo' interest in i~ at the time of th" P\lrpol'ted "lellSe." 111e urtdisputed fact is that tb!:.
                         ";

B{a:jutifi" lacks standing to bring this acfion bdcausei~ was nllto landiotd (It the lime; of thc.t

purported "lease".   0Jt Apiil 21, 2011, the 200th Judicial District C!>urt of TI"!lVIS C.ollllt;Y. Texas.
entered an proer alloWing Tm        111e rndependent Bankers Bank {"Bank"} to flll'eoJo$e on the

Property>, On J1me7; 2011, .the Property ~ foreclosed upon and $Old.lO:JJjIlBank m$king the




                                                 113
                          •
• wlllch ttllo IOllger owaed • to the Defundant approximately silt menths later. Then under the
guise: of the "ieJ!l;e," the Plaintiff entered the Jlrop!!r!y and exerci$ed its "rights" and ,rem£wcd

amnO/[_ty $8,000;00 worth ofpr~rty.              Because there WJis tlovlllid lease. thel'Jainriffstole

from the Oefl:lidant MOreimpertantly. becau~ the PlaintJrrwaa not a laMlotd it doesllOt'have
atan~ing   te pursue: this lawsuit. A:s SQIlh, the CoU)'t sl;tollld dlsmi'sJ thjs ,actien with prejudiCe

because no atnendment can cure this jurisdiction defect.
IL   l'ifOTJON TO DlSMlSS EvtDlNa:

     ltI support of this Motion, Ms, Deleon relies upon. and incorfll)rates hy reference tbllC
folltlWing;t\vldenile, whicb iscontslned.lnthcAppendilli fiI~ b¢rewlth.

     lilxlJmrrA                 The,200lb Judicial District CIlUitOrder AUoWill1! FOtcclosute

                                TheSubstitute'T(IIStee's peed

                                The Purported Lease Agmrnent
     ~rrJ)                      T~Home        Equity Security Instrllment
     EJalllIlTE                 TTaVis County Ctillftal Appraisal R¢port {In 330S SP!lniil'l DriVe,
                                Austin, Texas'lB1$S1

                                Lettei'evirleru;mg Plalntitrs ]>ossessiofi of Deftndant's !>foperty
                                Mil Notice teV/lC8te

     EX'IJDlttG                 Thlllustib!: of the Pe:aee O!:der Dismissing'Suit WithPna'udiee
     EX,ullrrH                  Mfiila¥it'OfMatthew J. Wagner FOr Attorney F~

     EJalIB1TJ                  Affidavltof Amanda Ramos
     ExmarrJ                    Affidavit ofLindaHillksand Redacted .Billin& Rl!cords.
m. FAe1'UAL nA'Cl\GRQlIl:ID
                           •                                           •
      A.       Tbe 1'rolRrty

      On lum: 2'4, 2005, Kevjn 6il1rwlrtn executed a Texas Home Equity Sec1llitll TnstMnllllt

("Deed'') S(ll:Uring '!he PropelfY! Pl!tsUant to. the tenns oHhe Deed, ift!le.Projx\I'\y is sold IInder

the POWer 1)f Sale provisiol) lUIQ not surrendered, the borrower "shall ·~· ./I tenllll~ at $ldfera!We
cand tfll~ybe tllml)veby writ l)flmsses~ion Ol'otller Qtiurtproceeding."~

      B.      :rile DlstritWOU:l't (1l1!1e

      On April 'II, toll, the 10011> JUdicial District Court of TraVis Couoty. Tex:as issued. final

orQilr'lll1owml{ the Bank      tll fureel~   on tile Property.] This .oase is currently on l'lPpeal

pt:eSilmao1y based on the trial routt's denial of ~t\V1n BierWirth's request fur teave to file It tate
response 10 the TIB'slt1Gtion fOrS\lll)mary judgmllnt:.t
      C.The FhrecIO$\lre~And The N'elf ()wiler

      On JUne '1, 2011, the 6ank Jo~losed         or!   tile Property.s Pursuant to tile Deed,K:eVin

Bi~rWittll. lIS well .lIS any person residing1at the Property, .became II tenan~ lit· ~l;Ifferance.6

MQf'eOvel'. the l'ravisCotjn~CeI!tnU Appl'1\iwOistrict's.teeords retleQttlla'ttbe Bank-not the
l>!aintrff-!'lWilS tft~ Property. 7
      I).
                          •
                The "Ulise!t Agreement
      On NQVn pli!portedly ¢Iltered iiito 11 l¢llSe

agreement for tlte Property,1I HQwever, at tIIis time tile pktlntiffdid notown tile property or hold

1liiY possessory interest in it   bCCl\us~   oEtlte foreclosure sale on June 7, 201 t. Therefore. the

P]aintiffliad no legal authority tounnat~raJly lease: the Property to Ms. DeLeon.
      E.        Tbe Theft of Defend"nt's Property & Notlee to Vallate
      On January 17.2012, the Plaintiff c:ntered t~e PropertYlltld rook approximately$8,QOO.OO

ofMs. OeLeon!s\lItIdher mather's property under a non-existent' landlord's lien. AlfiJIlg with
helpin&itselfto the'peJ$QJl\U propertYltppsted~ 110liceto vaeatelelter givmg the Dcfel\dlll\tonly
t day to yacate. 9
      F.        The Justice OrThe Peal» EvIction Case

      Ott Febl'l1ary 2, 2012 the Justice of the Peace dismissed Plaintiff's ,evlctio'li action with
pt\ljUdice.'o
IV. LWALSTANDA.Rn

     "tIie pIi!pOse ofa plea to jtniSdiction is to dismiss II cause nfactiM without regard: to

wliethertke olaitllhas merit. mCl7Id 1St; 1>.     )Jlu~,   34 S.W,ld 541, 554 ('fex.2QOO). The Court

must decidewllether ll1e plaitttiff III\S:l!fflnnatively demonsttJl'led IhIs coUrt's jurisdiction to hear
i1i'b sult. cased ilUtlie facts aJlesed b~ plaintifij and whl;n JI~ssary to moIve jurisdictlQllal
fl!Cts,(lI(~ldence slibmittill:i: tly the J>ilIfies. Se~ Stqte v, .HoJl~'J,7.·1 S,W;3d 639, 64243 (I'ex.

';.Ofl''I);. Jjlattdlnd~p. $ck Dist.l4 S. W.3i:1 at 555; set, e,/l-. State v. Sledge,. 36 s.w.ld t52, IS5
                             •
(ftll.App.-HlllJSlOn II 01 mistJ 2000, pet, dettitd) (trial OOllrt oondlicted lleari~ $ld ~ived oral

testiM'9ny, affidavits. exh~ifS;!lffd~tlpuli}tl~JIll).

          St;mljing is Iroomponent ll~ subject Matter j)Jdsdiction and must be resolVed. by ttre Court
prior io this !;!1st moving any fbrther.     ~e   Texas Ass 'n(olB,us, Y. Texps Air CIiIWoI Bil, gS2

S.W.2dA4J),443 (Tex. 1993).

V.        StJMMAllYOF ARGUMENT

          The Plaintiff's law suit ~IlQt!ld be qismissed Witlt prej\ldiClt lImltls!! it _     lWt· ha¥!!

standing pursue ~e .ction. The .I'lainliff was not a landlord ~ause.it old not hold a PO~$ory

interest in the Propetjyat the lime of the PllfJ>orted. "lel1$e," As       suCh, the Plaintiff !)at\not

estabJi~ an ;essential ~emel)t llf its forcibledetainuaotion -      the..Llmdlord-Tenant l'tIatlQllship.
~ellause IlO AIllendment ¢!Ill CIlre ibis glaring juriSdiet/llMl ~f®t Plilintlff's IaWSIlIt ~ be

diem~ed        with prejudice~ MQre(lver, bellause M:;. OeLelln bad to hire    le~   n:presentatlon to.
defend tltc.fotc.iI)l~ detainer actiol\ inthej~~Court an                          •                                            •
ass!g,m)te!\t): Grtffin 11. ReftWlih. 1!J1 S. W.2d 634, 637 (T~.t\pp.-Texarkana 1931, writ dism'd)
(sante),

           1. 7'!te 1!JalnlljJ!teller beld a ptlmu()I'JIlntete# In tile 1Jtqperty ¥It .tIA~ time Il/the
               purported 1eose bemUSe he wos fl tenant:at t6ujftmnce,
      The Plaintiff never held a possessory interest in the ProperlY at the tlmllm the plH'pIlrted

lease because he   w~   a tenant at suftbrance. A possessory interest in property i& the riglltte·

pcSsllss property to the exclusion of others. Blocl'$ Law Dlctto1ffJl'JJ )284 (9ilJ ed, .2009). A
tenant at:suft'erance does nat own a possessory:interest In property udis merel1,m OcCUpant "in

nakedpossessiol1 of property" that is not in pri~i~ with the owner,ftfjd possesses no assignable
interest [CM Mong; CIJrp. v. Jacob, 902 S.W.2d S27, 530 (fex.ApJI••EI. 'Pasol994, wnl

aenied); GOggf1lsv. Leo, 849 S.W.2d 373, 377 (Tex:.AjIp:.Houstoil [14111 Disl.] 1993, no wnt) (no

privity}; Gr(fTm v. Reyrrolds, 10:7 S.W.2d 634, 631 (Tex.App.-T~arkana 1937, wrU:dWmd) (nol

assignable). As long as:.lbe deed of trust states that the puwbaSer&comes a tenant at suft'eranQll.
       "
!bat putCbaserofreal property who IlOlltinuestO ocCupy the property after default sndforeclosure

is a IeQoot at sufferance. see Elwell   Y,   CQuntl')'Wide Iloule Loans, Inc'$ 261 S.W,3d S66, i'68



       On Jwte'l,201l, the Plaintiffbecatne a tenant atsutrerance beeause oflhe Wn!c1osure

.sale. II As such.lbe Plaintiff never held a 119sseSSpry interest inlhe.Pl'oPIII'IY at the Iime>of the
purported "lease>!. Theretbre. l>laintlft could not have legally .leased tfIe Property to Ms.
D\ll&Qn.
                            •                                                          •
      B.        r~l~titt Was Not A Landlord At The Tim~ Of' The PutpOrted Lease;
            T...,
            TherefOle, hDotS Notllave StanalngTc>:l'ursue Tbe Forcible Detaiiler Action.

      The Plaintiff W8SfiQ! a IMdloi'd at the tinieof the purported lease; therefore,. it: does not

h~    standing to     purs~       the fQttlllle   d~er     action. In Texas, a llIndloro has to prove the

foUI'!W$ng essentlat elements to SU4lcelid on a forcible detainer aotion: 1) there 1s a llIndlord.

tenant relaOOQhip betWeen tbe parties, Z) the tenant 1:1111 be evieted because the tenant is a
holdover t$lant. II, tenant at will, a tenant at sutferan~ or jJ tenant of a ~'Who acquired
poostiision Jtr.forclble entry; Jl~ the lami/ord made a proper demand for posse~ 4) the time

pedQd to vacate.th~ proelittybJIs ~Pired, and 5) the tenant has refused to surren~ possessionio

the Ihndlord.       TIlX. PRoP. £QI)E §24.002 (elements 1.-S' (emphasis lidded). If there is no

landinro-leTll\llt relatlQosfli,fbelWel:n the parties. there cantle flO fot'eible detainer action.

            1. there     Jj11l$   1101 II Ililldlord-ttllflllt   I'dtitwn$htp ht!ilw!t1l 'lie PlailltlJJ.,,1/1I M$,
                J)d;eon.

      As detailed more~larlyabove. the PllIlntiff.llWUIot de;ntQn:strate that KWlIIf. Jan41qrd

~SCi       .at the time of the "l~i(dJd n9t oWli apoSSCS$Ol'1 IJlt.,rest in. the~.
Specltlo8ll~ DY way of the forecloll\ll'e' sale, it was at. most a ~atJt at sulferan~,whll1h it nOl 11

poslless\lty lnfer~ at aU. BecaUse the Plaliltiff was notll' landlDnj: at tIw tim~Qftbe "lease~' it

does.lIIlt have slanding to pursue tbJsll~i.on.

      C;· .~ .DI!LI!OD IS Entitled To ~Qldlle AttopJe)' F. . A!ldC~ Of CQurt
          ttndl!rTna; R~ot~h PrOcedure 149 And '152".
      Ms. DeLeon is entiiled t\l reasonable attomeyfire~ artd-eoslS of COUtl unclCt Texas Rules or
CiItIlPloeedure 149 ("Rule 749'') I;Illd            ~2    .C'Rule    1S2~),   S.1lt!   TIlX. It (:",.1\ 14'. 752.

$p«lfllllllty,under Rule 749 RbrealtrOfl:i1> t~ulred \0 POst bQnd to .1Il! ~ :tQensDrjl thl!t~t

will ~ute his appeal with etfeJ;ll .anjl             pay all 1lO$t/l lind _ages wllldl mal! hi:: lIdjudged
                                                                                                            offue


                                                                                                             Pap7
                             •                                                  •
bend tn im;Iude all items enumenrted in Rule 152. Id Onaer Rule 752 the dalltages that are
recaverabfe includll     that· ()f (IlaSOnaDle   and   n~essary   attomllY   f()ell.   In the justil:!: and .QI)unty

9Qur:/$, TBx~Qw. P, 75;2; #ll dim Krull v.             Somora, 879:S.W:ld329, 332 (Tex.A:}lp.--Houllt                        •                                         •
                                                 Res~ffiill>, submitted,

                                                 HAlt A'l1'ORlllEVS,.P.C.

                                                 {Sf MtTrHT:;W.I,. W'&GNtR
                                                 Ni¢h~fl1l! t\!.l~ fllll!
                                                 State Bm:No.:24069863
                                                 RQIl SI!:tijl!
                                                 State BarNo.: 12t28'400
                                                 Miltthew r. W~
                                                 State BarNo,: 1401$232
                                                 701 Brazos, SuiteSOO
                                                 Austm, Tllxas 78701
                                                 pbQlle: {'12) 551·;;041
                                                fax:   (S12)692~2833
                                                 AT1O:RNEY$FORDlFENJ)~

                             CERTIFICATE QFSEaVICII

       TIle undersigned certifies thatthe> ~mg was servCli.on all.counsc:l Qf ~ni Qll April
n~20t2,

EMAIL
Je!€klly
~yL!:lg;U Gro~p
46oS: South La!JuU"Blvd.
MtstiU. T1!XlIS 78745


                                                Matthew J. Wagnet'
.,


      1
                            •       MR. WAGNER:              'le,s,
                                                                                •
                                                                       1D1'll:" Henor.
                                                                                                         5



      2                             I'd like \::''0 nail              li18.   Oel,eQn to the stand ,

      3                             T'!!'S   couar:         Okay.        M$.    peL-eon, e:ome an up .

      4                             ~all     I l"lIve    yt;!$tl   raiSe£> y.ouir ri9ht hanG!.
      5                              (W i t.ne-as SWorn I

      6                             THE COUR,T :            Please ceme up andh:ave <1 seat::.

      7                             1ifEl. •.Wl\G.NER;        Your Honor, WQuld YE:>U like Ille

      ll.   t.Q   stand, 5:\:\:?
      9                             T.na "·001'1.'1':       You Q.a:n ai t .

     10                                         S''l'EPHAIHE I.1t.1..Wl'l,

     llhavin·g been              ". ,·r"" duly        swC);t'Il, t;'est.ifieaas. .fi>1l·0WS;

     12                                        04.l!ElGT E~i\MnIAl' I@N

     13     BY MR. WAGNER:

     ],4           .9 .   M,s.     DeLeQn~       pleP"'l:'t>1?

     22            ~.     tt     )!t'~t   a .l1 my    t.e,,!:ui~li'ements,      my d:auqhtex's

     23 s¢hool ciis.triot, my price range, and Qavinq ttrree
     24 bedrGOllls so hila'!:;
                            •           did ,
                                                                     •
               A.          Kev;in lUez;wi,rth.

               Q.          Md how do you know tha't he signed that

       do.c:u'lli ent '<
 !l         ' 1\..         lie s;i;g,n ed it in front Of me on that day.
 i                                   MRc. WAGNER:    'leur IIl'>nor, ! Inove to
 9     irl'tr"O:d;Uee Itla:l,J1.tiff' s Exl'\:ibit Nwnber
 9 .                                 jPlain,t i;ff's Exh·ibit. No . 1 offe"ed)

1('                                  MR, l"ELLl(:   !'to Gbjec,ticO;l:\,,' 'l'O),)!? Honor',

11                                   THt COUR'1':   .1 will he admitted.
                                     t?laintiff ' s EKhib-it No.1 adm.itted)

               Q.          151' 1';\1t. WAGNER)     And pripr, to e;nt~lJ';inq l.nto
14 • th'a,tlea's $, lla~ yo:\! ~ad ally Ci;lnversatiolls wi th the
15 De,fendant, Mr., l:!Lerw.irth1
               A.
               o.          And w\'lat were t,he Conte-n,ts or -- whal): were the

1,8 cOl'll!ientstho,se ¢env.ers,ati':'lIl;;?
19                       'On t"ll.ceclay that we. actual..ly sh()wed the
                            he had mentioned thact: the ,1'>'1.15e wa'l$ in a
                                ll>roce·$ s, and th                                  •     CAUSE 11\0. c.t-eY·n..oo2167
     KBR&\LT:R:ON MANAGEMEltt                                 § IN THE CQUNTYCOUJlT
     P14th1Jg1f1filAppt!ilMf                    .             §
                                                              §
                                                              §
     v.                                                       § CetiNT¥ COURt A'r LAW NQ.l

     STEi>lIA.tm; DELEON
     lJIIpnllant artdAppt!Uee
                                                              I
                                                              § TRA~ cOUNTY TEXAS

                                          MUIlON TV WITIIDRAW
          Mpvant, Sal' Altotn~;           r:c. and iis attom~~ ("Hall"} files its MQtion ta Wifkdraw as
~Q~ael fOI'l>efCndant, S!ePhaitieDe:lAon.                 [n support, Hall snllWs th~ following:
J.        l'r;()ted\ln,dJlbtory
            ~  ,',
                              ,
L         0)1 Febmaryl. ~012. Kbtealtl'on Managemenes ("K~ltron") evMio~ pro~ was

disl'/lil;.sed.\ly tile JMiee ~thl!PeJi'ceCourt (fue- "JusticeCourf').




on this mo\ioll'.

6,        ~y.ant hils.$en'ed Ilefandantbycertlfied .mllil IIlld.t,eguliIl'm1li1   at her~as1    ~adQress
           ,.   -". .   ;,.
                                  .
                                  _:            _._c_               ..
                                                                           .
                                                                        ":0- .- . -.
                                                                         . .......,   .  . ....
                                                                                          .   :". ...... "



ali: i~dic~ln tbe~rllficateor:1liSf known                address.
          MoV!lnt Ims notif«!d         netenifartt      of its intention to withdtaw~m tJli~       CI!$\l   and has
inf'lfl!1~ Pefen&l)tbrfietriglitto !:ibje"



    11.
                                •
            Arguments & AutllQrities
                                                                              I

    ~.     Movalltsellks to' witbdraw pmuant to Texas Rule.,'OfCiv'i\ Proo:dUre' t'/). Specifically,

    ihe.re Is good ~se fot      witliilra.walb~se, jlte Defendant   haHub'Sta!1jlatlytllited tQ fulfill an

    ofjligatibn 10 Hall and bas been ~ven re8Soolible warning that Haft will wlthdiitw IInless- the

    obli~tlon i~   fulfilled.
            WHEREFORE,Movant; HItTI Attorneys"P.C. and. its attorneys ptay the Court grant its

    M~iQn tj;) withdmw, relieVe it Itndits attorneys Qf any :further obligations, and for all other relief

    itJsjumlyent!tted;
                                                           Resp,ectfullysubmitted,

                                                          HALLATrollNEYs. p.e.

                                                                        ,£,




                                                 3/~
                         •                                               ,
                                  ~wmf1CATE OF.SERVI¢E

          'fIjc undcrsisned certifies that the prClleil}lng Was served on ail ctlun$i)l of rtlQOtd on
JIl\lgll.SH 5, 2Ol~ and 011 JlT par:tie~~ia me l1)llI!l1er des!ltibedbelow. '

E1\::WL
jeflKelly
Kelly Legal Group
4608 S01,lth ~Bh'd.
AIlstint Texas 18145

Cl\IRRR ANn:F'Ill&T CLASS MAIL
Sfepblllli~J,)e~
41ulKUgore Lane
A:u~itl; Tens 78727




         The imdersigned ~etljties mat   the las~ kl\QWl1 ~ss        for Stephanie DeLeo.,! is 4108
rulgQl'il Lane, A.US!iIl. Texas 18121,

                                                      Is/MgrHEif{.f.. IfAQN§R
                                                      Mit.ttliew J. WlIgrlcf


                                     NoTICE·OF BEARING
       "I~ !ilJi;eml.t;im   tHat II bearing: nntlii~ MotiQn has been set Oil August 2g, 2012 at 9:00
aAn. in Travi~Co.un*y Cout1No. l.
                                                      /SIMif,rtlg;;wJ.. Tf:.!qfI'ER.
                                                     'MlI1tIiew.J. Wcagner




                                               313
                                      CAUSE NO.. C",1·CV·U-I)Ozt6'7
lQJREALTRON MANAGEMENT
       l>llrintift
                                                                .AT LAW HI

S1l1:PHANlE DELEON
      Dereltliant
           MOT'lo.N rOR POSSESSION OF PROPERTY AND VN~A1D lU)NT

COlvlES NOW, KBREA,LTIWN MANAGEMENT. by and through its agent Kevin Bierwirth,
li:IIdfiles this motion for ttiaJ denovil Seekil)gjudginentagainstElefen4lmt s~~ .PeLeoli for
pos~O!l'l)fhis re.nlal PI'()PetiY and unpaid rent t~78150
                               I                                            ,
ST:A:TE OF TEXAS                                       }
                                                       }SS
TR.AVis COUNTY                                         }

                                 AFFIDAVIT OF BUS:{NESS RECORDS

        I, Kevin Bietwirtb, aftllSt that lam M agent for KBREALTRON MANAOOMENT. That
1 Wl\S presetr\ ·when Stepllanle DeLeon signed It lease til tent property at 3305 Spaniel Drive.
Austin.: TJ!; 18159;
            I ean attest that during her stay in the property, Ms. D¢Leon di\i not pay the               ~ty
depoSit nOrMY rent what5llever.
            (gave Ms. Del-eon notice to pay" !IS .pe~ the lellSe, !lI' I would 1.):e f~d to lllI:C'Cute a
Landlord 'sLienandseize personlil property J!1lieu of payment,of !j;!n~; Ms. D¢leon ignored.the
Notice, .1 enlered the property arid' fuolcsevera:l items in person;d property, i~udmg             II;   wasller
and.dQ'e; and'three CQmputets.
      Ms, 0e1l;on gcYer redeent~ Ule property and refused to abandon the pte!nises.
      It w,alI' necelJSllrY forme: tarem a storage unit in whlchto store Ms. DeLeon's personal
property, pending herpaymenHlfl'ellt.
           Ms. DeJ;;oon. at S~ point, abandoned the property, Without notice ton», tllld atJer
kaming, of tJ!e Abandonment, Iblld the prop«typainted. cieaned and fixed to the GPndition.m
which: it ·was~ the·tim.e ofMs; DeLeon's octlupancy.
           lJeclluse of the diffieu!tles 'caused by Ms. Deleon Md her attorney, it I1l!$ been llecesSarY
for me to ;engage thec!re~!les mllli attorneY to attempt 10 evict her lind deal with the ret;di!U~
1IIl1i01lS Ms. DeLeon wok in order tooc~upy the prQperty tentfi'E!e.
          1 am aware !bat KBREALTlWN MANAGEMENT paid $2,500 retainer for attorney
&er\7i1!eS to assist in the legalities in which Ms. DeLeon e!lgl\g~.
          It was my job tIT ke\lJ1 a.t'Ubllitlg rota! af.the expenses incurred in the 1~ of the~rty
anti
. . ...."... tp e'l'iet
       att""'''ts     . ' """
                           "",. DeLeo.   n -~       , . . "·e .~
                                              AI", expe""
                                                                    . ~"""'hed'
                                                              'Wr'" '""""     .
                                                                                to this Affidavit is:true 1Uld
C                        ,
                               CERTIFICATE OF SERVICE

      1. the Utldersigned. hereby eert:ifYthata true and correct copy ofthealtMbed Motion !or
PossessionqfProperty Il.lld Unpaid Rent was sent on MarehZ, 2013 to:

      Step~ie "Deleon
      4J:Q& Kilgtlre Lane
      Austin, ~ 78121